Exhibit 10.2

EXECUTION VERSION

 

 

 

Published CUSIP Number: 03265PAN8

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of June 28, 2019

among

ANALOG DEVICES, INC.,

as the Company and as a Borrower,

CERTAIN SUBSIDIARIES OF THE COMPANY,

as Designated Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

an L/C Issuer,

and

The LENDERS Party Hereto

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

MUFG BANK LTD., and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

BOFA SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

MUFG BANK, LTD. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

        

     1.01      Defined Terms      1        1.02      Other Interpretive
Provisions      29        1.03      Accounting Terms      30        1.04     
Rounding      30        1.05      Times of Day      31        1.06      Letter
of Credit Amounts      31        1.07      Exchange Rates; Currency Equivalents
     31        1.08      Additional Alternate Currencies      31        1.09  
   Change of Currency      32  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     33        2.01      Committed Loans      33        2.02      Borrowings,
Conversions and Continuations of Committed Loans      33        2.03     
Letters of Credit      35        2.04      Swing Line Loans      44        2.05
     Prepayments      47        2.06      Termination or Reduction of
Commitments      47        2.07      Repayment of Loans      48        2.08     
Interest      48        2.09      Fees      49        2.10      Computation of
Interest and Fees      49        2.11      Evidence of Debt      50        2.12
     Payments Generally; Administrative Agent’s Clawback      50        2.13  
   Sharing of Payments by Lenders      52        2.14      Extension of Maturity
Date      52        2.15      Increase in Commitments      54        2.16     
Cash Collateral      55        2.17      Defaulting Lenders      56        2.18
     Designated Borrowers      59  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     60        3.01      Taxes      60        3.02      Illegality      64     
  3.03      Inability to Determine Rates      65        3.04      Increased
Costs; Reserves on Eurocurrency Rate Loans      67        3.05      Compensation
for Losses      69        3.06      Mitigation Obligations; Replacement of
Lenders      69        3.07      Survival      70  

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT

     70  

        

     4.01      Conditions to Effectiveness      70        4.02      Conditions
to all Credit Extensions      72  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     72        5.01      Existence, Qualification and Power      72        5.02
     Authorization; No Contravention      73        5.03      Governmental
Authorization; Other Consents      73        5.04      Binding Effect      73  
     5.05      Financial Statements; No Material Adverse Effect      73       
5.06      Litigation      73        5.07      No Default      74        5.08  
   Ownership of Property; Liens      74        5.09      [Reserved]      74     
  5.10      Insurance      74        5.11      Taxes      74        5.12     
ERISA Compliance      74        5.13      Subsidiaries      75        5.14     
Margin Regulations; Investment Company Act      75        5.15      Disclosure
     75        5.16      Compliance with Laws      76        5.17      Taxpayer
Identification Number      76        5.18      Intellectual Property; Licenses,
Etc      76        5.19      Sanctions      76        5.20      Anti-Corruption
Laws      77        5.21      EEA Financial Institutions      77  

ARTICLE VI AFFIRMATIVE COVENANTS

     77        6.01      Financial Statements      77        6.02     
Certificates; Other Information      78        6.03      Notices      79       
6.04      Payment of Obligations      79        6.05      Preservation of
Existence, Etc      80        6.06      [Reserved]      80        6.07     
[Reserved]      80        6.08      Compliance with Laws      80        6.09  
   Books and Records      80        6.10      Inspection Rights      80       
6.11      Use of Proceeds      81        6.12      Anti-Corruption Laws      81
 

ARTICLE VII NEGATIVE COVENANTS

     81        7.01      Liens      81        7.02      Indebtedness      82  
     7.03      Fundamental Changes      83        7.04      [Reserved]      83  
     7.05      Use of Proceeds      83  

 

ii



--------------------------------------------------------------------------------

        

     7.06      Fiscal Year      83        7.07      Financial Covenant      84  
     7.08      Sanctions      84        7.09      Anti-Corruption Laws      84  
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES      84        8.01      Events of
Default      84        8.02      Remedies Upon Event of Default      86       
8.03      Application of Funds      87   ARTICLE IX ADMINISTRATIVE AGENT      88
       9.01      Appointment and Authority      88        9.02      Rights as a
Lender      88        9.03      Exculpatory Provisions      88        9.04     
Reliance by Administrative Agent      89        9.05      Delegation of Duties
     90        9.06      Resignation of Administrative Agent      90        9.07
     Non-Reliance on Administrative Agent and Other Lenders      91        9.08
     No Other Duties, Etc      91        9.09      Administrative Agent May File
Proofs of Claim      91        9.10      ERISA Matters      92   ARTICLE X
MISCELLANEOUS      93        10.01      Amendments, Etc      93        10.02  
   Notices; Effectiveness; Electronic Communication      95        10.03      No
Waiver; Cumulative Remedies; Enforcement      96        10.04      Expenses;
Indemnity; Damage Waiver      97        10.05      Payments Set Aside      99  
     10.06      Successors and Assigns      99        10.07      Treatment of
Certain Information; Confidentiality      103        10.08      Right of Setoff
     104        10.09      Interest Rate Limitation      105        10.10     
Counterparts; Integration; Effectiveness      105        10.11      Survival of
Representations and Warranties      105        10.12      Severability      106
       10.13      Replacement of Lenders      106        10.14      Governing
Law; Jurisdiction; Etc      107        10.15      Waiver of Jury Trial      108
       10.16      No Advisory or Fiduciary Responsibility      108        10.17
     Electronic Execution of Assignments and Certain Other Documents      109  
     10.18      Judgment Currency      109        10.19      USA PATRIOT ACT
NOTICE      109        10.20      Acknowledgement Regarding Any Supported QFCs
     110        10.21      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions      110        10.22      Subsidiary Guarantors; Release
of Subsidiary Guarantors      111        10.23      Amendment and Restatement   
  111  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

      

    1.01   Consolidated EBITDA Add-backs     2.01   Commitments and Applicable
Percentages     5.12(d)   Pension Plans     5.13   Material Subsidiaries  
  5.17   Taxpayer Identification Number     7.01   Liens     7.02   Indebtedness
    10.02   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

      Form of     1.01(a)   Company Guaranty     1.01(b)   Subsidiary Guaranty  
  2.02   Committed Loan Notice     2.04   Swing Line Loan Notice     2.11   Note
    2.18(a)   Designated Borrower Request and Assumption Agreement     2.18(b)  
Designated Borrower Notice     3.01   U.S. Tax Compliance Certificates     6.02
  Compliance Certificate     10.06   Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of June 28, 2019, among ANALOG DEVICES, INC., a Massachusetts corporation
(the “Company”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.18 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.

WHEREAS, the Borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent, letter of credit issuer and swing line lender, entered
into that certain Amended and Restated Credit Agreement and an Amendment and
Restatement Agreement, each dated as of September 23, 2016 (as amended or
modified from time to time prior to the date hereof, collectively, the “Existing
Credit Agreement”); and

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement to (a) make available to the Company increased Commitments and
(b) make certain other amendments and modifications, all as more fully set forth
herein;

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Additional Commitment Lender” has the meaning specified in Section 2.14(d).

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under the Loan
Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Fee Letter” means the fee letter agreement, dated as of June 5, 2019,
among the Company, the Administrative Agent and BofA Securities.



--------------------------------------------------------------------------------

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Second Amended and Restated Credit Agreement, as amended,
modified or supplemented from time to time.

“Agreement Currency” has the meaning specified in Section 10.18.

“Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.09; provided
that for each Alternative Currency, such requested currency is an Eligible
Currency.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Anti-Corruption Laws” has the meaning specified in Section 5.20.

“Applicable Anniversary Date” has the meaning specified in Section 2.14(a).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or other agreement pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Company’s then-current Debt Rating:

 

Pricing Level

   Debt Rating    Facility Fee     Applicable Margin
for Eurocurrency
Rate Loans and
Letter of Credit
Fees     Applicable Margin
for Base Rate
Loans  

I

   >A+/A1      0.060 %      0.690 %      0.000 % 

II

   A/A2      0.070 %      0.805 %      0.000 % 

III

   A-/A3      0.090 %      0.910 %      0.000 % 

IV

   BBB+/Baa1      0.110 %      1.015 %      0.015 % 

V

   BBB/Baa2      0.150 %      1.100 %      0.100 % 

VI

   BBB-/Baa3      0.200 %      1.175 %      0.175 % 

VII

   <BB+/Ba1 or unrated      0.250 %      1.375 %      0.375 % 

 

2



--------------------------------------------------------------------------------

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Company to the Administrative Agent of
notice thereof pursuant to Section 6.03(b) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change. If the Debt Ratings differ by one level, then the Pricing
Level for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level I being the highest and the Debt Rating for Pricing Level VII
being the lowest). If there is a split in Debt Ratings of more than one level,
then the Pricing Level that is one level lower than the Pricing Level of the
higher Debt Rating shall apply. If the Company has only one Debt Rating, the
Pricing Level that is one level lower than that of such Debt Rating shall apply.
If the Company does not have any Debt Rating, Pricing Level VII shall apply.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” has the meaning specified in Section 2.18.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means the Persons named as joint lead arrangers and joint
bookrunners on the cover page of this Agreement, acting in such capacities.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 10.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent and reasonably acceptable to the Company.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended November 3, 2018, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

3



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“BofA Securities” means BofA Securities, Inc., in its capacity as a joint lead
arranger and bookrunner.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or other credit support reasonably satisfactory to the Administrative Agent and
the applicable L/C Issuer, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the applicable
L/C Issuer.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

5



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”), directly or
indirectly, of 40% or more of the Equity Interests of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such Equity
Interests that such person or group has the right to acquire pursuant to any
option right);

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above (or individuals previously approved under this clause (iii)) constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (in each case, with such approval either by a specific
vote or by approval of the Company’s proxy statement in which such member was
named as a nominee for election as a director); or

(c) the Company shall for any reason cease (at any time during which any
Subsidiary is a Designated Borrower) to Control any Designated Borrower.

“Closing Date” means June 28, 2019.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate amount of the Commitments on the Closing Date is ONE
BILLION TWO HUNDRED AND FIFTY MILLION DOLLARS ($1,250,000,000).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and to the same Borrower and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

 

6



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit 2.02 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means any Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
1.01(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.02.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income and without duplication: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign income Taxes payable by the Company and its Subsidiaries for such
period, (iii) depreciation and amortization expense for such period,
(iv) non-cash stock-based compensation expense for such period, (v) certain
non-recurring expenses of the Company and its Subsidiaries incurred prior to the
Closing Date, as more fully set forth on Schedule 1.01, for such period, and
non-recurring cash expenses relating to pension liabilities incurred after the
Closing Date, in an aggregate amount not to exceed $300,000,000, (vi)
non-recurring expenses (whether or not separately identified on the profit and
loss statement) of the Company and its Subsidiaries which do not represent a
cash item in such period or any future period, (vii) non-recurring cash expenses
(whether or not separately identified on the profit and loss statement) of the
Company and its Subsidiaries to the extent such cash expenses are not paid in
such period but will be paid in a future period (it being understood that such
nonrecurring cash expenses will reduce Consolidated EBITDA for the period in
which paid), (viii) fees and expenses incurred in connection with the execution
and delivery of this Agreement and the related transactions and (ix) fees and
expenses incurred in connection with any Qualified Acquisition, minus (b) to the
extent included in calculating such Consolidated Net Income, all non-recurring
non-cash items increasing Consolidated Net Income for such period, all as
determined in accordance with GAAP.

“Consolidated EBITDA Adjustments” means, (a) in connection with any Person
acquired by the Company or any of its Subsidiaries or any other assets acquired
by the Company or any of its Subsidiaries during the applicable four fiscal
quarter measurement period for purposes of Section 7.07, in each case where
there exist historical financial statements with respect thereto or the Company
provides internally prepared separate financial statements to the Administrative
Agent with respect to such Person or assets (such statements to be reasonably
acceptable to the Administrative Agent), Consolidated EBITDA shall be
calculated, without duplication, on a pro forma basis as if such Person or
assets had been acquired on the first day of such four fiscal quarter period,
(b) in connection with any Person disposed of by the Company or any of its
Subsidiaries or any other assets disposed of by the Company or any of its
Subsidiaries during the applicable four fiscal quarter measurement period for
purposes of Section 7.07, in each case to the extent there exist historical
financial statements with respect to such Person or assets or the Company
provides (or, upon the request of the Administrative Agent, can reasonably
provide) internally prepared separate financial statements to the Administrative
Agent with respect to such Person or assets (such statements to be reasonably
acceptable to the Administrative Agent), Consolidated EBITDA shall be
calculated, without duplication, on a pro forma basis as if such Person or
assets had been disposed of on the first day of such four fiscal quarter period
and (c) any pro forma calculation of Consolidated EBITDA pursuant to the

 

7



--------------------------------------------------------------------------------

preceding clause (a) or (b) may include, without duplication, operating expense
reductions, other operating improvements, synergies or operational changes or
restructurings reasonably expected to result from the applicable acquisition or
disposition, in each case in the 12-month period following the consummation of
such acquisition or disposition, as determined in the reasonable good faith
determination of the Company and set forth in the Compliance Certificate
delivered with respect to each applicable period; provided that any addbacks
related to any applicable pro forma events shall not in the aggregate exceed 15%
of Consolidated EBITDA (calculated before giving effect to such addbacks) in any
12-month period.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Company and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) all obligations for borrowed money, whether current
or long-term (including the Loans) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all
purchase money Indebtedness; (c) all obligations (direct or contingent) arising
in respect of letters of credit, whether standby or commercial (other than
commercial letters of credit issued in the ordinary course of business to the
extent there is no overdue reimbursement obligation in respect thereof),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
(d) all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and (ii) earnouts or other earned deferred payment obligations measured
in whole or in part by events or performance occurring after the purchase, to
the extent such obligations are contingent); (e) all Attributable Indebtedness;
(f) all Guarantees with respect to Indebtedness of the types specified in
clauses (a) through (e) above of another Person; and (g) all Indebtedness of the
types referred to in clauses (a) through (f) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which the Company or any Subsidiary is a general partner
or joint venturer, except to the extent that Indebtedness is expressly made
non-recourse to such Person; provided, that if the Company or any Subsidiary
delivers or causes to be delivered an irrevocable repayment or redemption notice
that results in Indebtedness in the form of debt securities being due and
payable in full not later than 30 days after such repayment or redemption notice
has been delivered and deposits cash with or for the benefit of the trustee or
holders of such Indebtedness to fund such repayment or redemption in full, then
such Indebtedness shall be considered repaid or redeemed (it being understood
that if any applicable deposit is returned and the corresponding Indebtedness is
not repaid or redeemed, but remains outstanding, such Indebtedness shall no
longer be considered repaid or redeemed).

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters ended on such
date, subject to Consolidated EBITDA Adjustments.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, in each case as determined in accordance with GAAP.

“Consolidated Tangible Assets” means, at any time, the consolidated tangible
assets of the Company and its Subsidiaries, as determined in accordance with
GAAP.

 

8



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for
Letters of Credit plus 2% per annum.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Committed Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, an L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, an L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Committed Loan
hereunder and states that such position is based on such Lender’s determination
that a

 

9



--------------------------------------------------------------------------------

condition precedent to funding (which condition precedent, together with any
applicable Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or any Bail-In Action, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interests
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, each L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” means the notice substantially in the form of
Exhibit 2.18(b) attached hereto.

“Designated Borrower Request and Assumption Agreement” means the notice
substantially in the form of Exhibit 2.18(a) attached hereto.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of property of any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

10



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the Required
Lenders (in the case of any Loans to be denominated in an Alternative Currency)
or any L/C Issuer (in the case of any Letter of Credit to be denominated in an
Alternative Currency), (a) such currency no longer being readily available,
freely transferable and convertible into Dollars, (b) a Dollar Equivalent is no
longer readily calculable with respect to such currency, (c) with regard to
Alternative Currencies other than Euro and Sterling, providing such currency is
impracticable for the Required Lenders or such L/C Issuer, or (d) with regard to
Alternative Currencies other than Euro and Sterling, such currency is no longer
a currency in which the Required Lenders or such L/C Issuer are willing to make
such Credit Extensions (each of (a), (b), (c), and (d) a “Disqualifying Event”),
then the Administrative Agent shall promptly notify the Lenders and the Company,
and such country’s currency shall no longer be an Alternative Currency until
such time as the Disqualifying Event(s) no longer exist. Within, five
(5) Business Days after receipt of such notice from the Administrative Agent,
the Borrowers shall repay all Loans in such currency to which the Disqualifying
Event applies.

“Environmental Laws” means any and all applicable federal, state, local, foreign
and other applicable statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, governmental
licenses, governmental agreements or governmental restrictions relating to
pollution or the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

11



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person or warrants, rights or options for the purchase or acquisition from
such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination; provided that Indebtedness convertible or exchangeable into
Equity Interests shall not be deemed to be Equity Interests unless and until
such Indebtedness is so converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
institution by the PBGC of proceedings to terminate a Pension Plan; (e) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(f) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate; or (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; provided that with respect to a Pension Plan or Multiemployer Plan in
which neither the Company nor any Subsidiary is a participating or contributing
employer, clauses (a) through (g) above shall be to the knowledge of the
Company.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) for any Interest Period:

(i) with respect to any Loan denominated in a LIBOR Quoted Currency, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved, subject to Section 3.03(c), by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate Determination
Date, for deposits in the relevant currency, with a term equivalent to such
Interest Period; and

 

12



--------------------------------------------------------------------------------

(ii) with respect to any Loan denominated in any Non-LIBOR Quoted Currency,
(1) the rate per annum as designated with respect to such Alternative Currency
at the time such Alternative Currency is approved by the Administrative Agent
and the Lenders pursuant to Section 1.09 or (2) with respect to any LIBOR Quoted
Currency that becomes a Non-LIBOR Quoted Currency after the Closing Date, the
rate per annum determined, subject to Section 3.03(c), by the Administrative
Agent and the Lenders at or after the time in which such currency is no longer a
LIBOR Quoted Currency;

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for U.S. Dollar deposits being
delivered in the London interbank market for deposits in Dollars with a term of
one month commencing that day;

provided that to the extent a comparable or successor rate is approved, subject
to Section 3.03(c), by the Administrative Agent in connection herewith, the
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency or made to a Foreign Borrower must be Eurocurrency
Rate Loans.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e), (d) any U.S. federal withholding Taxes imposed
under FATCA, and (e) any withholding Tax imposed by Ireland where such Tax would
not be imposed if on the date on which the payment falls due (i) Lender is not,
or has ceased to be, a Qualifying Lender other than as a result of a change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law, or any Irish double
tax agreement or (ii) the Lender is a Treaty Lender and a Borrower is able to
demonstrate that the payment could have been made to the Lender without such
withholding or deduction, had that Lender complied with its obligations under
Section 3.01(e).

 

13



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Existing Maturity Date” has the meaning specified in Section 2.14(a).

“Extending Lender” has the meaning specified in Section 2.14(e).

“Facility Fee” has the meaning specified in Section 2.09(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471 (b) (1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if such rate shall be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.

“Fee Letters” means the Agent Fee Letter, the JPM Fee Letter, the MUFG Fee
Letter and the Wells Fargo Fee Letter.

“Finance Subsidiary” means any Subsidiary of the Company that is a special
purpose entity established solely in connection with any issuance or incurrence
of Indebtedness by such Subsidiary, provided that (a) such Subsidiary does not
own any (i) Equity Interests in any Person, (ii) Indebtedness of any Subsidiary
or other Affiliate of the Company or (iii) other assets, other than, in the case
of this clause (iii), assets relating to its existence or arising under the
documents creating such Indebtedness and assets arising from the investment of
the proceeds of such Indebtedness in cash equivalents; (b) such Subsidiary
conducts no business or operations other than activities incidental to its
existence and incurrence by it of such Indebtedness and on-lending or other
distribution of the proceeds of such Indebtedness to the Company; and (c) such
Subsidiary does not Guarantee any Indebtedness of the Company or any other
Subsidiary.

“Foreign Borrower” means any Borrower that is organized under the laws of a
jurisdiction other than the Unites States, a state thereof or the District of
Columbia.

“Foreign Lender” means, with respect to any Borrower (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

14



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized, in each case, in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, except as otherwise provided in
Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness or other monetary
obligation payable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Indebtedness or
other monetary obligation of any other Person, whether or not such Indebtedness
or other monetary obligation is assumed by such Person (or any right, contingent
or otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

15



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c).

“Impacted Loans” has the meaning specified in Section 3.03.

“Increase Effective Date” has the meaning specified in Section 2.15(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising in respect of
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) earnouts or other earned deferred payment
obligations measured in whole or in part by events or performance occurring
after the purchase, to the extent such obligations are contingent);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar limited
liability entity organized under the laws of a jurisdiction other than the
United States or a state thereof) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

 

16



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the applicable Borrower in its
Committed Loan Notice or such other period that is twelve months or less
requested by the applicable Borrower and consented to by all the Lenders;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement or instrument entered into
by the applicable L/C Issuer and the Company (or any Subsidiary) or in favor of
such L/C Issuer and relating to such Letter of Credit.

“JPM Fee Letter” means the fee letter agreement, dated as of June 5, 2019, among
the Company and JPMorgan Chase Bank, N.A.

“Judgment Currency” has the meaning specified in Section 10.18.

 

17



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
(other than agreements consisting of contracts with Governmental Authorities
entered into by a Person in the ordinary course of business), in each case
whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Commitment” means, as to each L/C Issuer, its obligation to issue Letters
of Credit pursuant to Section 2.03 in an aggregate principal amount at any one
time outstanding equal to $10,000,000 as to each such L/C Issuer or such greater
or lesser amount as such L/C Issuer and the Company may agree to from time to
time (without the consent of the Administrative Agent or any other Lender);
provided that the L/C Commitment for any L/C Issuer cannot exceed the Letter of
Credit Sublimit.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, JPMorgan Chase Bank, N.A., MUFG Bank, Ltd.,
and Wells Fargo Bank, National Association, each in its capacity as an issuer of
Letters of Credit or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on Schedule 2.01 and
their successors and assigns and each Person that executes a lender joinder
agreement or commitment agreement in accordance with Section 2.15(c) and, as the
context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

18



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$75,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.

“LIBOR Quoted Currency” means Dollars, Euro and Sterling, in each case as long
as there is a published LIBOR rate with respect thereto.

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent in consultation with the Company, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Company is reasonably necessary in
connection with the administration of this Agreement).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Company Guaranty, the Subsidiary
Guaranty, each Note, each Issuer Document, each Designated Borrower Request and
Assumption Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.16 of this Agreement and the
Fee Letters.

“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Subsidiary Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Company and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under this Agreement or the
Loan Documents, taken as a whole, or the ability of any Borrower to perform its
obligations under this Agreement or the Loan Documents, taken as a whole; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of this Agreement or the Loan Documents,
taken as a whole.

 

19



--------------------------------------------------------------------------------

“Material Subsidiary” means each Subsidiary now existing or hereafter acquired
or formed, and each successor thereto, together with its Subsidiaries on a
consolidated basis, with respect to which any of the following criteria has been
met: (a) the aggregate revenue generated by such Subsidiary and its Subsidiaries
on a consolidated basis for the twelve month period ending as of the most
recently completed fiscal quarter of the Company equals or exceeds 5% of the
consolidated gross revenues of the Company and its Subsidiaries for such period,
(b) the Consolidated EBITDA attributable to such Subsidiary and its Subsidiaries
on a consolidated basis for the twelve month period ending as of the most
recently completed fiscal quarter of the Company equals or exceeds 5% of
Consolidated EBITDA for such period or (c) the aggregate book value of the
assets of such Subsidiary and its Subsidiaries on a consolidated basis as of the
last day of the most recently completed fiscal quarter of the Company equals or
exceeds 5% of the book value of all of the assets of the Company and its
Subsidiaries as of the last day of such period.

“Maturity Date” means the later of (a) June 28, 2024 and (b) if maturity is
extended pursuant to Section 2.14, such extended maturity date as determined
pursuant to such Section; provided, however, that with respect to any
Non-Extending Lender, its Maturity Date shall be the then applicable Existing
Maturity Date; provided further that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the applicable L/C Issuer with
respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.16(a)(i), (a)(ii) or
(a)(iii), an amount equal to 102% of the Outstanding Amount of all L/C
Obligations, and (c) otherwise, an amount determined by the Administrative Agent
and the applicable L/C Issuer in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MUFG Fee Letter” means the fee letter agreement, dated as of June 5, 2019,
among the Company and MUFG Bank, Ltd (formerly known as The Bank of
Tokyo-Mitsubishi UFJ, Ltd.).

“Multiemployer Plan” means any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

20



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.14(b).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit 2.11.

“Notice Date” has the meaning specified in Section 2.14(b).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means the certificate or articles of incorporation and
the bylaws (or equivalent or comparable constitutive documents).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Committed Loans and Swing Line Loans, as the case may be,
occurring on such date, and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

 

21



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swingline Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, an overnight rate determined by the Administrative Agent or the L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company or any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to minimum funding standards under Section 412 of the Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Acquisition” means any acquisition by the Company or any Subsidiary
of Equity Interests of any Person that becomes a Subsidiary (or that is merged,
consolidated or amalgamated with or into the Company or any Subsidiary), any
acquisition of an ongoing business or any acquisition of all or substantially
all the assets of (or all or substantially all the assets constituting a
business unit, division, product line or line of business of), any Person,
provided that the aggregate consideration therefor (including as consideration,
without duplication, the aggregate principal amount of Indebtedness assumed

 

22



--------------------------------------------------------------------------------

or incurred by the Company or any Subsidiary, and the aggregate principal amount
of Indebtedness of such Person repaid, prepaid or redeemed by the Company or any
Subsidiary, in each case, in connection therewith) is at least $500,000,000;
provided, further, that, for any such acquisition to qualify as a “Qualified
Acquisition,” the Administrative Agent shall have received prior to, or
concurrently with, the consummation of such acquisition, a certificate of a
Responsible Officer of the Company describing such acquisition, certifying that
such acquisition meets the criteria set forth in this definition and notifying
the Administrative Agent that the Company has elected to treat such acquisition
as a “Qualified Acquisition”.

“Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under this Agreement and is:

 

  (a)

a bank within the meaning of section 246 of the TCA which is carrying on a bona
fide banking business in Ireland for the purposes of section 246(3)(a) of the
TCA and whose Lending Office is located in Ireland; or

 

  (b)

a body corporate:

 

  (i)

which, by virtue of the law of a Relevant Territory is resident in the Relevant
Territory for the purposes of tax and that jurisdiction imposes a tax that
generally applies to interest receivable in that jurisdiction by companies from
sources outside that jurisdiction; or

 

  (ii)

which is a U.S. company which is incorporated in the United States and is taxed
in the United States on its worldwide income; or

 

  (iii)

which is a U.S. limited liability company where:

 

  (A)

the ultimate recipients of the interest would themselves be Qualifying Lenders
under (i), (ii) or (iv) of this Section (b); and

 

  (B)

business is conducted through the such U.S. limited liability company for market
reasons and not for tax avoidance purposes; or

 

  (iv)

in receipt of interest in respect of an advance under this Agreement which:

 

  (A)

is exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
that is in force on the date the relevant interest is paid; or

 

  (B)

would be exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
signed on or before the date on which the relevant interest is paid but not in
force on that date, assuming that treaty had the force of law on that date,

provided that, in each case (i) to (iv) above, such body corporate does not
provide its commitment through a branch or agency in Ireland; or

 

23



--------------------------------------------------------------------------------

  (c)

a body corporate which advances money in the ordinary course of a trade which
includes the lending of money where the interest payable on monies so advanced
is taken into account in computing the trading income of such body corporate and
such body corporate has complied with the notification requirements under
section 246(5)(a) of the TCA and whose Lending Office is located in Ireland; or

 

  (d)

a qualifying company within the meaning of section 110 of the TCA and whose
Lending Office is located in Ireland; or

 

  (e)

an investment undertaking within the meaning of section 739B of the TCA and
whose Lending Office is located in Ireland; or

 

  (f)

an exempt approved scheme within the meaning of section 774 of the TCA and whose
Lending Office is located in Ireland; or

 

  (g)

a Treaty Lender.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 10.20.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Territory” means:

(a) a member state of the European Communities (other than Ireland); or

(b) to the extent not a member state of the European Communities, a jurisdiction
with which Ireland has entered into a double taxation treaty that either has the
force of law by virtue of section 826(1) of the TCA or which will have the force
of law on completion of the procedures set out in section 826(1) of the TCA.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

24



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. For
purposes of this definition, Revolving Credit Exposure of the Swing Line Lender
shall be deemed to exclude any amount of its Swing Line Exposure in excess of
its Applicable Percentage of the aggregate principal amount of all the Swing
Line Loans, but adjusted to give effect to any reallocation under Section 2.19
of the Swing Line Exposures of Defaulting Lenders in effect at such time, and
the unused Commitment of such Lender shall be determined on the basis of its
Revolving Credit Exposure excluding such excess amount. The Total Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time; provided that the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or L/C Issuer, as the case may be,
in making such determination.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means, with respect to any Loan Party, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer,
chief accounting officer or controller of the Company and any other officer of
such Loan Party so designated by any of the foregoing officers in a written
notice to the Administrative Agent, and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of any Borrower so
designated by any of the foregoing officers in or pursuant to an agreement
between such Borrower and the Administrative Agent. Without limiting the
representations and warranties of the Loan Parties set forth in the Loan
Documents, any document delivered hereunder that is signed by a Responsible
Officer of any Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance, amendment and/or extension of
a Letter of Credit denominated in an Alternative Currency, (ii) each date of any
payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iii) such additional dates as the Administrative
Agent or the L/C Issuer shall determine or the Required Lenders shall require.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans plus such
Lender’s participation in L/C Obligations plus its Swing Line Exposure at such
time.

“S&P” means S&P Global Ratings and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

25



--------------------------------------------------------------------------------

“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC and the USA
PATRIOT Act), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantor” means any Subsidiary that is a party to the Subsidiary
Guaranty.

“Subsidiary Guaranty” means the Subsidiary Guaranty (including counterparts
thereof and joinders and supplements thereto) made by one or more Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit 1.01(b) (or such other document as the Administrative
Agent and the Company shall deem appropriate).

“Supported QFC” has the meaning specified in Section 10.20.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the

 

26



--------------------------------------------------------------------------------

foregoing), whether or not any such transaction is governed by or subject to any
master agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at any time. The Swing Line Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total Swing
Line Exposure at such time other than with respect to any Swing Line Loans made
by such Lender in its capacity as Swing Line Lender and (b) the aggregate
principal amount of all Swing Line Loans made by such Lender as Swing Line
Lender outstanding at such time (less the amount of participations funded by
other Lenders in such Swing Line Loans).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit 2.04 or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approve by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

27



--------------------------------------------------------------------------------

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TCA” means the Taxes Consolidation Act 1997 of Ireland.

“Threshold Amount” means $300,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Treaty Lender” means a Lender, other than a Lender falling within Section
(b) of the definition of Qualifying Lender set out above, which:

 

  (a)

is treated as a resident of a Treaty State for the purposes of a Treaty (as such
term is defined in the definition of “Treaty State”);

 

  (b)

on each Interest Payment Date, is entitled under that Treaty to the payment of
interest without any deduction of Tax imposed by Ireland on interest except for
this purpose it is assumed that any necessary procedural formalities are
fulfilled; and

 

  (c)

does not carry on a business in Ireland through a permanent establishment with
which that Lender’s participation in this Agreement is effectively connected.

“Treaty State” means a territory which has entered into a double taxation
agreement with Ireland (a “Treaty”) which is in effect and which makes provision
for full exemption from income tax imposed by Ireland on interest.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of the Company and its Subsidiaries for the fiscal quarters and the portions of
the fiscal year ended January 30, 2019 and April 30, 2019, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarters of the Company and its Subsidiaries, including
the notes thereto.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

28



--------------------------------------------------------------------------------

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.20.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Wells Fargo Fee Letter” means the fee letter agreement, dated as of June 5,
2019, among the Company, Wells Fargo Bank, National Association and Wells Fargo
Securities, LLC.

“wholly-owned” means, when used in reference to any Subsidiary, that 100% of the
issued and outstanding Equity Interests (other than qualifying shares required
in connection with a Subsidiary organized and domiciled outside of the United
States) of such Subsidiary are at the time owned, directly or indirectly, by the
Company.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

29



--------------------------------------------------------------------------------

(d) Any reference herein to a merger, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP (including the early
adoption by the Company of any provision of GAAP) would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Company or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, for the purposes of this Agreement leases shall
continue to be classified and accounted for on a basis consistent with GAAP as
in effect as of December 31, 2017, notwithstanding any change in GAAP related
thereto (including pursuant to Accounting Standard Codification Topic 842) and
the Company shall not be required to provide any reconciliation thereof to GAAP.
For the avoidance of doubt, the impact of FASB ASC 606 on revenue recognition
shall be given effect.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

1.04 Rounding.

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

30



--------------------------------------------------------------------------------

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.07 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as determined in
accordance with the prior sentence by the Administrative Agent or the L/C
Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.08 Additional Alternate Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided, that,
such requested currency is an Eligible Currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and each Lender; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and each
L/C Issuer.

 

31



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, each
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify each L/C
Issuer thereof. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or each L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in Section 1.06(b) shall be deemed
to be a refusal by such Lender or L/C Issuer, as the case may be, to permit
Eurocurrency Rate Loans to be made or Letters of Credit to be issued in such
requested currency. If the Administrative Agent and all the Lenders consent to
making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent and any
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes, but solely as to the Letters of
Credit issued by such L/C Issuer, to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances by such L/C Issuer. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Company.

1.09 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

32



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Committed Borrowing, (a) the Total
Outstandings shall not exceed the Aggregate Commitments and (b) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment. Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the applicable Borrower’s irrevocable notice to the Administrative Agent,
which may be given by (A) telephone, or (B) a Committed Loan Notice; provided
that any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a Committed Loan Notice. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies
and (iii) on the requested date of any Borrowing of Base Rate Committed Loans;
provided, however, that if the applicable Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) five Business Days (or six Business Days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., (i) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) four Business Days (or five Business
Days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, the Administrative Agent shall notify
such Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of the Dollar Equivalent of $500,000 or a whole multiple of the Dollar
Equivalent of $100,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Committed Borrowing of or conversion to Base Rate Committed
Loans shall be in a principal amount of the Dollar Equivalent of $500,000 or a
whole multiple of the Dollar Equivalent of $100,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the

 

33



--------------------------------------------------------------------------------

applicable Borrower is requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Eurocurrency
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto, (vi) the currency of the Loans to be borrowed, and
(vii) the applicable Borrower. If the Company fails to specify a currency in a
Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made in Dollars. If the applicable Borrower fails to specify
a Type of Committed Loan in a Committed Loan Notice or if the applicable
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Committed Loans shall be made as, or converted to, Base Rate
Loans; provided, however, that in the case of a failure to specify a Type or to
timely request a continuation of Committed Loans denominated in an Alternative
Currency, such Committed Loans shall be made as, or continued as, Eurocurrency
Rate Loans in their original currency with an Interest Period of one (1) month.
Any automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the applicable Borrower requests a Borrowing of, or
conversion to or continuation of, Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Subject to Section 2.02(c), no
Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Committed Loan and reborrowed in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount and currency of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
a currency other than Dollars, in each case as described in the preceding
clause. In the case of a Committed Borrowing, each Lender shall make the amount
of its Committed Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office not later than 1:00 p.m., in the case of any
Committed Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Committed Loan in an
Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Each Lender may, at its option, make any
Committed Loan available to any Borrower by causing any foreign or domestic
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of such Borrower to repay such
Committed Loan in accordance with the terms of this Agreement. Upon satisfaction
of the conditions set forth in Section 4.02, the Administrative Agent shall make
all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
applicable Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by any
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders; provided, however, that without the consent of
the Required Lenders,

 

34



--------------------------------------------------------------------------------

any Eurocurrency Rate Loans denominated in an Alternative Currency may be
continued only for one-month Interest Periods at any time that a Default has
occurred and is continuing and no Event of Default has occurred and is
continuing. At any time that an Event of Default has occurred and is continuing,
the Required Lenders may demand that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than five Interest Periods in
effect with respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or any of its Subsidiaries, and to amend Letters of
Credit previously issued by it, in accordance with clause (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Company or any
of its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Outstandings shall not exceed the Aggregate Commitments, (x) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (z) the Outstanding Amount of all L/C Obligations of any L/C Issuer
shall not exceed such L/C Issuer’s L/C Commitment. Each request by the Company
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s or any Subsidiary’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or, if
later, the last extension, unless the Required Lenders have approved such expiry
date; or

 

35



--------------------------------------------------------------------------------

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) No L/C Issuer shall be under any obligation to issue, amend or increase
any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E) the applicable L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency; or

(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to such L/C Issuer with the Company or such Lender to eliminate
such L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(a) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (b) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

36



--------------------------------------------------------------------------------

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (a) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (b) as
additionally provided herein with respect to the L/C Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by such
L/C Issuer, by personal delivery or by any other means acceptable to such L/C
Issuer. Such Letter of Credit Application must be received by such L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to such L/C
Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Company shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or the
Company, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

37



--------------------------------------------------------------------------------

(iii) If the Company so requests in any applicable Letter of Credit Application,
each L/C Issuer agrees to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable L/C Issuer, the
Company (or the applicable Subsidiary) shall not be required to make a specific
request to such L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) such L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise) or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
from the Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, each L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) the applicable
L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Company shall have notified the applicable L/C
Issuer promptly following receipt of the notice of drawing that the Company will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. To the extent the Company receives such notice on or before 10:00 a.m.
on an Honor Date (as defined below), not later than 12:00 noon on the date of
any payment by such L/C Issuer under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the applicable L/C
Issuer under a Letter of Credit to be reimbursed in an Alternative Currency
(each such date, an “Honor Date”), the Company shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency. In the event that (1) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the

 

38



--------------------------------------------------------------------------------

second sentence of this Section 2.03(c)(i) and (2) the Dollar amount paid by the
Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the applicable
L/C Issuer for the loss resulting from its inability on that date to purchase
the Alternative Currency in the full amount of the drawing. To the extent the
Company receives such notice after 10:00 a.m. but on or before 3:00 p.m. on an
Honor Date under a Letter of Credit to be reimbursed in Dollars, the Company
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing on such date. To the extent the Company
receives such notice after 3:00 p.m. on an Honor Date under a Letter of Credit
to be reimbursed in Dollars, on or before 11:00 a.m. on the next day following
such Honor Date, the Company shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Company fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice) and provided
that, after giving effect to such Borrowing, the Total Outstandings shall not
exceed the Aggregate Commitments. Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

39



--------------------------------------------------------------------------------

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse an L/C Issuer for the amount of any payment made by
such L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of an L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the applicable L/C Issuer any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of the applicable L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause (ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

40



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuers for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the applicable L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the Company or any waiver by
the applicable L/C Issuer which does not in fact materially prejudice the
Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiry date of, or the
date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the ISP or the UCP, as applicable;

(vii) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit, or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary; provided, however, that nothing in this Section 2.03(e) shall impair
the rights of the Company under Section 2.03(f).

 

41



--------------------------------------------------------------------------------

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by such Letter of Credit) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable,
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct, or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of an L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that notwithstanding anything in
such clauses to the contrary, the Company may have a claim against an L/C
Issuer, and the applicable L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit unless such L/C Issuer is
prevented or prohibited from so paying as a result of any order or directive of
any court or other Governmental Authority. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Company when a Letter of Credit is issued, the rules of the
ISP shall apply to each standby Letter of Credit. Notwithstanding the foregoing,
no L/C Issuer shall be responsible to the Company for, and each L/C Issuer’s
rights and remedies against the Company shall not be impaired by, any action or
inaction of the applicable L/C Issuer required or permitted under any Law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
such L/C Issuer or the beneficiary is located, the practice stated in the ISP,
or in the decisions, opinions, practice statements, or official commentary of
the ICC Banking Commission, the Bankers Association for Finance and
Trade—International Financial Services Association (BAFT-IFSA), or the Institute
of International Banking Law & Practice, whether or not any Letter of Credit
chooses such Law or practice.

 

42



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to Section 2.17, with its
Applicable Percentage, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the applicable Fee Letter, computed on the Dollar Equivalent of the
actual daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) and on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Company shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.

(l) L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section 2.03, provide the Administrative
Agent a Letter of Credit report, as set forth below:

(i) reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

 

43



--------------------------------------------------------------------------------

(ii) on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

(iii) on any Business Day on which the Company fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer on
such day, the date of such failure and the amount of such payment;

(iv) on any Business Day that such L/C Issuer agrees to increase its L/C
Commitment and the amount of such increase;

(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(vi) for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any such Letter
of Credit, a Letter of Credit report appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Commitment, and provided further, that the
(x) Company shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan and (y) the Swing Line Lender shall not be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (i) telephone or (ii) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (A) the amount to be borrowed, which shall be a minimum of
$500,000, and (B) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has

 

44



--------------------------------------------------------------------------------

also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(1) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (2) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) Each Swing Line Loan shall be due and payable on the tenth Business Day
following the making of such Swing Line Loan; provided that the Swing Line
Lender at any time in its sole and absolute discretion may request, on behalf of
the Company (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), that each Lender make a Base Rate Committed Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02 and provided that, after giving effect
to such Borrowing, the Total Outstandings shall not exceed the Aggregate
Commitments. The Swing Line Lender shall furnish the Company with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Swing Line Loan)
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Company in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan, and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative,

 

45



--------------------------------------------------------------------------------

processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

46



--------------------------------------------------------------------------------

2.05 Prepayments.

Each Borrower may, upon notice from such Borrower to the Administrative Agent,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (a) such notice must be in a
form acceptable to the Administrative Agent and received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars (ii) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies and (iii) on the date of prepayment of
Base Rate Committed Loans; (b) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof; (c) any prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies shall be in a minimum principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof; and
(d) any prepayment of Base Rate Committed Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date, currency and amount of such prepayment and the Type(s)
of Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. Any notice
delivered by a Borrower pursuant to this Section 2.05 may state that such notice
is conditioned upon the effectiveness of one or more events specified therein,
in which case such notice may be revoked by a Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Subject to the foregoing sentence, if such notice is
given by any Borrower, such Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.

The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(a) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (b) any such
prepayment shall be in a minimum principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each such notice shall specify the date
and amount of such prepayment. If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

If the Administrative Agent notifies the Company at any time that, for any
reason, the Total Outstandings at such time exceed the Aggregate Commitments
then in effect, the Borrowers shall immediately prepay Loans and/or the Company
shall Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Company shall not be required to Cash
Collateralize the L/C Obligations pursuant to this paragraph of Section 2.05
unless after the prepayment in full of the Loans the Total Outstandings exceed
the Aggregate Commitments then in effect.

2.06 Termination or Reduction of Commitments.

The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (a) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (b) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (c) the Company shall not terminate or reduce the Aggregate Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, and (d) if, after
giving effect

 

47



--------------------------------------------------------------------------------

to any reduction of the Aggregate Commitments (plus any Cash Collateralization
of the L/C Obligations hereunder), the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the amount of the Aggregate Commitments (plus any Cash
Collateralization of the L/C Obligations hereunder), such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Letter of Credit Sublimit, Swingline Sublimit, or the Aggregate
Commitments. Any notice delivered by the Company pursuant to this Section 2.06
may state that such notice is conditioned upon the effectiveness of one or more
events specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.07 Repayment of Loans.

(a) Each Borrower shall repay to each Lender on the applicable Maturity Date the
aggregate principal amount of Committed Loans made to such Borrower by such
Lender outstanding on such date, and such Lender’s Commitment shall terminate on
such date.

(b) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

2.08 Interest.

(a) Subject to the provisions of clause (b) below, (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate for Eurocurrency Rate Loans; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Committed Loans; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Base Rate Committed Loans.

(b) (1) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(i) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

48



--------------------------------------------------------------------------------

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in clauses (h) and (i) of Section 2.03:

(a) Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Lender, in accordance with its Applicable Percentage, a facility
fee (the “Facility Fee”) in Dollars equal to the Applicable Rate for the
Facility Fee times the actual daily amount of the Aggregate Commitments (or, if
the Aggregate Commitments have terminated, on the Outstanding Amount of all
Committed Loans, Swing Line Loans and L/C Obligations), regardless of usage,
subject to adjustment as provided in Section 2.17. The Facility Fee shall accrue
at all times during the Availability Period (and thereafter so long as any
Committed Loans, Swing Line Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period (and, if applicable, thereafter on demand). The Facility Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Company shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

49



--------------------------------------------------------------------------------

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender’s Loans to such Borrower in addition to such accounts or records.
Each Lender may attach schedules to a Note and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in clause (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. Except as otherwise specifically provided in Section 3.01, all
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after (i) 2:00 p.m. in
the case of payments in Dollars, or (ii) after the Applicable Time specified by
the Administrative Agent, in the case of payments in an Alternative Currency
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Subject to the definition of “Interest
Period”, if any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

50



--------------------------------------------------------------------------------

(b) (2) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans or in the case of Alternative
Currencies in accordance with such market practice, in each case, as applicable.
If such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(i) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

51



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and, except as provided in Section 2.17, no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it (excluding any amounts applied by the Swing Line
Lender to outstanding Swing Line Loans) resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Committed Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Committed Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Company or any Subsidiary (as to
which the provisions of this Section 2.13 shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Extension of Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not more than 90 days and not less
than 45 days prior to any annual anniversary date following the Closing Date
(the “Applicable Anniversary Date”), request that each Lender extend such
Lender’s Maturity Date for an additional year from the Maturity Date then in
effect (each such date, an “Existing Maturity Date”); provided that the Company
may request no more than two such extensions during the term of this Agreement.

 

52



--------------------------------------------------------------------------------

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not more than 30
days prior to the Applicable Anniversary Date and not less than the date (the
“Notice Date”) that is 15 days prior to the Applicable Anniversary Date, advise
the Administrative Agent whether or not such Lender agrees to such extension
(and each Lender that determines not to so extend its Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Lender’s determination under this Section 2.14 no later than
the date 15 days prior to the Applicable Anniversary Date (or, if such date is
not a Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Company shall have the right at any time
to replace each Non-Extending Lender with, and add as a “Lender” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 10.13; provided that each of such
Additional Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Lender shall, effective no later
than the Existing Maturity Date, undertake a Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Maturity Date (each, an
“Extending Lender”) and the additional Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Commitments in
effect immediately prior to the Applicable Anniversary Date, then, effective as
of the Applicable Anniversary Date, the Maturity Date of each Extending Lender
and of each Additional Commitment Lender shall be extended to the date falling
one year after the most recent Existing Maturity Date (except that, if such date
is not a Business Day, such Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Company shall deliver to the Administrative Agent a certificate
of the Company dated as of the Applicable Anniversary Date (in sufficient copies
for each Extending Lender and each Additional Commitment Lender) signed by a
Responsible Officer of the Company (i) certifying and attaching the resolutions
adopted by the Company approving or consenting to such extension and
(ii) certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct (1) in the case of the representations and
warranties qualified as to materiality, in all respects and (2) otherwise, in
all material respects on and as of the Applicable Anniversary Date, except in
each case to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
clause (a) of Section 6.01, and (B) no Default exists. In addition, on the
Existing Maturity Date applicable to any Non-Extending Lender, the Borrowers
shall prepay any Committed Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep outstanding Committed Loans ratable with any revised Applicable Percentages
of the respective Lenders effective as of such date.

 

53



--------------------------------------------------------------------------------

(g) Consent of L/C Issuers/Swing Line Lender. Notwithstanding anything in this
Section to the contrary, the terms “Letter of Credit Expiration Date,”
“Availability Period” and “Maturity Date” (without taking into consideration any
extension pursuant to this Section), as such terms are used in reference to any
L/C Issuer or any Letters of Credit issued by any L/C Issuer or the Swing Line
Lender or any Swing Line Loans, may not be extended without the prior written
consent of such L/C Issuer or the Swing Line Lender, as applicable.

(h) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $500,000,000; provided that any such
request for an increase shall be in a minimum amount of $50,000,000. At the time
of sending such notice, the Company (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders). No consent of any Lender (other than
Lenders participating in the increase) shall be required for any increase in
Commitments under this Section 2.15.

(b) Proposed Lenders. Any proposed increase in the Aggregate Revolving Credit
Commitments may be requested from existing Lenders, new prospective lenders who
are Eligible Assignees (and who are approved by the Administrative Agent, the
L/C Issuers and the Swing Line Lender, which approvals shall not be unreasonably
withheld or delayed), or a combination thereof, as selected by, and with such
allocations of committed amounts as may be determined by, the lead arranger(s)
thereof and the Company, provided, that, any incremental Commitment provided by
an Eligible Assignee shall be in a principal amount of $5,000,000 or an integral
multiple of $500,000 in excess thereof. Any Lender approached to provide all or
a portion of any incremental Commitment may elect or decline, in its sole
discretion, to provide such incremental Commitment.

(c) Lender Elections to Increase. Each Lender or prospective lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, in the case of an existing Lender, whether
by an amount equal to, greater than, or less than its Applicable Percentage of
such requested increase. Any Lender not responding within such time period shall
be deemed to have declined to increase its Commitment.

(d) Effective Date and Allocations. If the Aggregate Revolving Credit
Commitments are increased in accordance with this Section, the Administrative
Agent and the Company shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Company and the Lenders of the final allocation
of such increase and the Increase Effective Date. As of the Increase Effective
Date, the Credit Agreement shall be amended to reflect the incremental Revolving
Credit Commitments of the Lenders or other Persons providing such incremental
Revolving Credit Commitments and the joinder to the Credit Agreement of any
Eligible Assignees providing such incremental Revolving Credit Commitments. Such
amendment shall be executed and delivered by the Administrative Agent, the Loan
Parties and each Lender and Eligible Assignee providing such incremental
Revolving Credit Commitments without the consent of any other party. Such
amendment shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

54



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, and in addition to the other requirements set forth in this
Section 2.15, the following conditions precedent shall be satisfied:

(i) the Aggregate Commitments shall not exceed $1,750,000,000 without the
consent of the Required Lenders;

(ii) no Default shall have occurred and be continuing on the Increase Effective
Date;

(iii) the representations and warranties set forth in Article V and the other
Loan Documents shall be true and correct (A) in the case of the representations
and warranties qualified as to materiality, in all respects and (B) otherwise,
in all material respects, on and as of the Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date;

(iv) the Administrative Agent shall have received (A) additional Commitments in
a corresponding amount of such requested increase from either existing Lenders
and/or one or more other institutions that qualify as Eligible Assignees (it
being understood and agreed that no existing Lender shall be required to provide
an additional Commitment) and (B) documentation from each institution providing
an additional Commitment evidencing its additional Commitment and its
obligations under this Agreement in form and substance acceptable to the
Administrative Agent;

(v) the Administrative Agent shall have received a certificate from the Company
as well as all documents (including resolutions of the board of directors of the
Company) it may reasonably request relating to the corporate or other necessary
authority for such increase in the Aggregate Commitments, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent; and

(vi) if any Loans are outstanding at the time of the increase in the Aggregate
Commitments, the Borrowers shall, if applicable, prepay one or more existing
Committed Loans (such prepayment to be subject to Section 3.05) in an amount
necessary such that after giving effect to the increase in the Aggregate
Commitments, each Lender will hold its pro rata share (based on its Applicable
Percentage of the increased Aggregate Commitments) of outstanding Loans.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Company shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender and there is Fronting Exposure, the Company
shall immediately (in the case of clause (ii) or (iii) above), or within three
Business Days (in all other cases) following any request by the Administrative
Agent or the applicable L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

55



--------------------------------------------------------------------------------

(b) Grant of Security Interest. (i) The Company shall grant (and shall subject
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and shall agree to
maintain, and (ii) to the extent provided by any Defaulting Lender, such
Defaulting Lender hereby grants (and subjects to the control of) the
Administrative Agent for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders, and agrees to maintain, in each case, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or an L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi)) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and such L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 

56



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to an L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize an L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Committed Loans under this Agreement and (y) Cash Collateralize an
L/C Issuer’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.16; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuers or the Swing Line Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, any L/C Issuer or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to any
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that, if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
the pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Committed
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.17(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Committed Loans funded by it, and (2) its Applicable Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.16.

 

57



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each L/C Issuer and the Swing Line Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation, or are
subsequently satisfied, in which event such reallocation shall occur when such
conditions are satisfied (and, unless the Company shall have otherwise notified
the Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
Subject to Section 10.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of the
Company or a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in any
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Line Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of any Borrower while that Lender was a Defaulting Lender; provided
further that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

 

58



--------------------------------------------------------------------------------

2.18 Designated Borrowers.

(a) Designated Borrowers. The Company may at any time, upon not less than
fifteen Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), request to designate any wholly-owned Subsidiary of the Company (an
“Applicant Borrower”) as a Designated Borrower to receive Committed Loans
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit 2.18(a) (a “Designated Borrower
Request and Assumption Agreement”). The parties hereto acknowledge and agree
that, prior to any Applicant Borrower becoming a Designated Borrower hereunder
and being entitled to utilize the credit facilities provided for herein (i) the
Administrative Agent and each Lender must agree to such Applicant Borrower
(other than any Applicant Borrower organized under the laws of Ireland, but
subject to the other requirements of this Section 2.18, including clause
(iii) below), becoming a Designated Borrower, (ii) the Administrative Agent and
each Lender shall have received the Company Guaranty and such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent, and Notes
signed by such Applicant Borrower to the extent any Lender so requires and
(iii) (A) upon the reasonable request of any Lender, the Applicant Borrower
shall have provided to such Lender, and such Lender shall be reasonably
satisfied with, the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation and (B) any Applicant Borrower that qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation shall have
delivered, to each Lender that so requests, a Beneficial Ownership Certification
in relation to such Applicant Borrower (the requirements in clauses (i), (ii)
and (iii) hereof, the “Designated Borrower Requirements”). If the Designated
Borrower Requirements are met, the Administrative Agent shall send a notice in
substantially the form of Exhibit 2.18(b) (a “Designated Borrower Notice”) to
the Company and the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Designated Borrower to
receive Committed Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such Designated Borrower otherwise shall be
a Borrower for all purposes of this Agreement; provided that no Committed Loan
Notice may be submitted by or on behalf of such Designated Borrower until the
date five (5) Business Days after such effective date.

(b) Obligations. The Company shall guarantee in favor of the Administrative
Agent and the Lenders the Obligations of any Designated Borrowers in the form of
a Company Guaranty. The Obligations of the Company and each of the Designated
Borrowers shall be several and not joint in nature. For the avoidance of doubt,
the Obligations owed by a Designated Borrower that is a Foreign Subsidiary shall
be several and not joint with the Obligations of the Company or of any
Designated Borrower.

(c) Appointment. Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.18 hereby irrevocably appoints the Company
to act as its agent for all purposes of this Agreement and the other Loan
Documents and agrees that (i) the Company may execute such documents on behalf
of such Designated Borrower as the Company deems appropriate in its sole
discretion and each Designated Borrower shall be obligated by all of the terms
of any such document executed on its behalf, (ii) any notice or communication
delivered by the Administrative Agent or the Lender to the Company shall be
deemed delivered to each Designated Borrower and (iii) the Administrative Agent
or the Lenders may accept, and be permitted to rely on, any document, instrument
or agreement executed by the Company on behalf of each of the Loan Parties.

 

59



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (3) Any and all payments by or on account of any obligation of any
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
applicable Borrower, as applicable) require the deduction or withholding of any
Tax from any such payment by the Administrative Agent or the applicable
Borrower, then the Administrative Agent or the applicable Borrower shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to clause (e) below.

(i) If any Borrower or the Administrative Agent shall be required by applicable
Law to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding Taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to clause (e) below, (B) the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable Law, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction of Indemnified Taxes been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
clause (a) above, the Borrowers shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications. (4) The Borrowers shall, and do hereby indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, other than
penalties, interest or reasonable expenses arising from the gross negligence or
willful misconduct on the part of the Recipient as determined by a court of
competent jurisdiction by final and nonappealable judgment, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error. The Borrowers shall, and do hereby indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or an L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

 

60



--------------------------------------------------------------------------------

(i) Each Lender and each L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that no Borrower has already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (y) the Administrative Agent
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (z) the Administrative Agent and the Borrowers, as applicable,
against any Excluded Taxes attributable to such Lender or such L/C Issuer, in
each case, that are payable or paid by the Administrative Agent or any Borrower
in connection with any Loan Document, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and each L/C Issuer hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
requesting Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (5) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.01(e)(i)(A),
(i)(B), (i)(D), and (ii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

61



--------------------------------------------------------------------------------

(i) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.01(a) to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01(b) or Exhibit 3.01(c), IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01(d) on behalf of each such direct and
indirect partner;

 

62



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is organized under the laws of Ireland or a political subdivision
thereof:

(A) each Lender shall deliver to such Borrower, upon the request of such
Borrower or the Administrative Agent, a representation and warranty that it is

(1) a Qualifying Lender (other than a Treaty Lender);

(2) a Treaty Lender; or

(3) not a Qualifying Lender;

(B) each Lender shall promptly notify such Borrower in writing if it becomes
aware that there has been a change in its status as a Qualifying Lender since
the date such Lender provided the representation or warranty described in
paragraph (A) above; and

(C) following a request from such Borrower, each Lender shall as soon as
reasonably practicable provide such information to such Borrower as may be
required for the Borrower to comply with its obligations under sections 891A,
891E, 891F and 891G of the TCA (and any regulations made pursuant to those
sections).

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or L/C Issuer, any refund of Taxes withheld or deducted

 

63



--------------------------------------------------------------------------------

from funds paid for the account of such Lender or L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by a Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that such Borrower, upon the request of the Recipient, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority, other than any penalties,
interest, or other charges attributable to the gross negligence or willful
misconduct on the part of the Recipient as determined by a court of competent
jurisdiction by final and nonappealable judgment) to the Recipient in the event
the Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to a Borrower pursuant to
this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Company or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(h) Defined Terms. For purposes of this Section 3.01, the term “applicable Law”
or “applicable Laws” includes FATCA.

(i) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Closing Date, the Company and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Committed Loans whose
interest is determined by reference to the Eurocurrency Rate, or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Committed Loans to Eurocurrency Rate Loans shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Committed Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Committed Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency

 

64



--------------------------------------------------------------------------------

Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
such Eurocurrency Rate Loans of such Lender to Base Rate Committed Loans (the
interest rate on which Base Rate Committed Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
applicable Borrower shall also pay accrued interest on the amount so prepaid or
converted.

(b) If, in any applicable jurisdiction, the Administrative Agent, any L/C Issuer
or any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Administrative
Agent, any L/C Issuer or any Lender to (i) perform any of its obligations
hereunder or under any other Loan Document, (ii) to fund or maintain its
participation in any Loan or Letter of Credit or (iii) issue, make, maintain,
fund or charge interest or fees, in each case, with respect to any Credit
Extension to any Designated Borrower who is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia such Person shall promptly notify the Administrative Agent, then, upon
the Administrative Agent notifying the Company, and until such notice by such
Person is revoked, any obligation of such Person to issue, make, maintain, fund
or charge interest or fees with respect to any such Credit Extension shall be
suspended, and to the extent required by applicable Law, cancelled. Upon receipt
of such notice, the Loan Parties shall, (A) repay that Person’s participation in
the Loans or other applicable Obligations on the last day of the Interest Period
for each Loan or other Obligation occurring after the Administrative Agent has
notified the Company or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law), (B) to the extent
applicable to an L/C Issuer, Cash Collateralize that portion of applicable L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized and (C) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan (in
each case with respect to this clause (A), “Impacted Loans”), (B) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan or (C) a fundamental change has
occurred in the foreign exchange or interbank markets with respect to such
Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) which has had an effect on the determination of the
Eurocurrency Rate, or (ii) the

 

65



--------------------------------------------------------------------------------

Administrative Agent or the Required Lenders determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Company and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice. Upon receipt of such notice, the Company may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in Dollars in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent, in consultation with the Company and the Required Lenders,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (1) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under the first sentence of this Section 3.03, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Company that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Company or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Company) that the Company or Required Lenders (as applicable) have determined,
that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other

 

66



--------------------------------------------------------------------------------

adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Company unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.
Such LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, any Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) the imposition of, or any change in the rate of, any Excluded Tax) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount), then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

 

67



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company would
have achieved but for such Change in Law (taking into consideration such
Lender’s or L/C Issuer’s policies and the policies of such Lender’s or L/C
Issuer’s holding company, if any, with respect to capital adequacy and
liquidity), then from time to time the Company will pay (or cause the applicable
Designated Borrower to pay) to such Lender or L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or L/C Issuer
or such Lender’s or L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in clause
(a) or (b) of this Section 3.04 and delivered to the Company shall be conclusive
absent manifest error. The Company shall pay (or cause the applicable Designated
Borrower to pay)such Lender or L/C Issuer, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or L/C Issuer’s
right to demand such compensation; provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section 3.04 for any increased costs incurred or reductions suffered more
than six months prior to the date that such Lender or L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

 

68



--------------------------------------------------------------------------------

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense (but not loss of anticipated profits or margin) incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower (whether or not such notice may be withdrawn
in accordance herewith);

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13, or

(d) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Company shall also
pay (or cause the applicable Designated Borrower to pay) any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded. A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender as specified in this Section 3.05 and delivered to the
applicable Borrower shall be conclusive absent manifest error.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of such Borrower, such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans or Letters of Credit hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or L/C Issuer, such designation
or assignment (i) would eliminate amounts payable pursuant to

 

69



--------------------------------------------------------------------------------

Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or L/C Issuer, as the case may be. The Company hereby agrees to pay (or
cause the applicable Designated Borrower to pay) all reasonable costs and
expenses incurred by any Lender or any L/C Issuer in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 or, if any Lender shall have delivered a
notice pursuant to Section 3.02, and, in each case, such Lender has declined or
is unable to designate a different Lending Office or to assign its rights and
obligations to another of its offices, branches or Affiliates, in each case, in
accordance with Section 3.06(a), then the Company may replace such Lender in
accordance with Section 10.13.

3.07 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness.

This Agreement shall be effective upon satisfaction of the following conditions
precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement, and any Notes in favor of each Lender requesting Notes, each
properly executed by a Responsible Officer of each Loan Party and, in the case
of this Agreement, by each Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Borrowers, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.

(c) No Material Adverse Change. There shall not have occurred since November 3,
2018, any event or condition that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect.

(d) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance reasonably satisfactory to the
Administrative Agent:

(i) copies of the certificate of incorporation of each Loan Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state of its incorporation and the bylaws of each Loan Party
certified by a secretary or assistant secretary of Loan Party to be true and
correct as of the Closing Date;

 

70



--------------------------------------------------------------------------------

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that such Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(e) Officer’s Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of each Borrower certifying that the
conditions specified in Section 4.01(c), Sections 4.02(a) (but without giving
effect to the parenthetical therein) and Section 4.02(b) have been satisfied.

(f) [Reserved].

(g) KYC; Beneficial Ownership Certification. (i) Upon the reasonable request of
any Lender, the Company shall have provided to such Lender, and such Lender
shall be reasonably satisfied with, the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least five days prior to the Closing Date and
(ii) at least two days prior to the Closing Date, any Loan Party that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation shall
have delivered, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Loan Party.

(h) Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of
any fees required to be paid on or before the Closing Date.

(i) Attorney Costs. Unless waived by the Administrative Agent, the Company shall
have paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) required to be paid by the Company pursuant to the Loan
Documents to the extent invoiced at least two (2) Business Days prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

71



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

(a) The representations and warranties of (i) the Borrowers contained in Article
V (other than, after the Closing Date, Sections 5.05(b) or 5.06) and (ii) each
Loan Party contained in each other Loan Document or in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
(A) in the case of the representations and warranties qualified as to
materiality, in all respects and (B) otherwise, in all material respects on and
as of the date of the Credit Extension requested thereby, except (x) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date and
(y) that for purposes of this Section 4.02, the representations and warranties
contained in Section 5.05(a) shall be deemed to refer to the most recent
statements furnished pursuant to Section 6.01(a).

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.18 as to the designation of such Borrower as a Designated Borrower
shall have been met to the reasonable satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power.

Each Loan Party (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business in which it is currently
engaged and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which it is a party have been duly authorized by all necessary corporate or
other organizational action, and do not and will not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties such Person or any
of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or any of its
Subsidiaries or their properties are subject; or (c) violate any Law, except, in
each case referred to in clause (b) or (c), to the extent that such matters,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Borrower of this Agreement or any other Loan Party of
any other Loan Document to which it is a party.

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and the Unaudited Financial Statements
(i) were prepared in accordance with GAAP, consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein and
(ii) fairly present in all material respects the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations and cash flows for the periods covered thereby in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein, subject to normal year-end audit adjustments
and the absence of certain footnotes in the case of the Unaudited Financial
Statements.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) could reasonably be expected to affect the legality, validity or
enforceability of this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

5.07 No Default.

No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No property of any Loan Party or any
of its Subsidiaries is subject to Liens, other than Liens permitted by
Section 7.01.

5.09 [Reserved].

5.10 Insurance.

The properties of each Loan Party and its Subsidiaries are insured with
insurance companies not Affiliates of such Loan Party (and, to such Loan Party’s
knowledge, such insurance companies are financially sound and reputable), in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or Subsidiary operates.

5.11 Taxes.

Each Loan Party and its Subsidiaries have (a) filed all federal, state and other
material Tax returns and reports required to be filed, and (b) paid all federal,
state and other material Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are (i) being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (ii) would not reasonably be
expected to have a Material Adverse Effect.

5.12 ERISA Compliance.

Except as would not reasonably be expected to have a Material Adverse Effect:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination or opinion letter from the IRS to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income Tax under Section 501(a) of the Code or an application for such a letter
is currently being processed by the IRS. To the knowledge of the Loan Parties,
nothing has occurred that would prevent, or cause the loss of, such
Tax-qualified status.

(b) There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan. There has been no prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan.

 

74



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher and neither the
Company nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty percent (60%) as of the most recent valuation
date; (iv) neither the Company nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that is reasonably likely
to be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension
Plan has been terminated by the plan administrator thereof nor by the PBGC, and
no event or circumstance has occurred or exists that could reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan.

(d) Neither any Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

5.13 Subsidiaries.

Set forth on Schedule 5.13 is a complete and accurate list of each Material
Subsidiary of the Borrower, together with jurisdiction of organization, as of
the Closing Date.

5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged and does not intend to engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB) in violation of
Regulation U, or extending credit for the purpose of purchasing or carrying
margin stock. The making of Credit Extensions hereunder and the use of the
proceeds thereof will not result in a violation of Regulation U.

(b) None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

5.15 Disclosure.

(a) No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), when taken together with the information
contained in the annual, quarterly and current reports theretofore publicly
filed by the Company with the SEC, contains, as of the date of such report,
financial statement, certificate or other information, any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Company represents only

 

75



--------------------------------------------------------------------------------

that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time, it being recognized by the Lenders that such
projections and other forward-looking statements are as to future events and are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections or other forward-looking statements may differ
significantly from the projected results and such differences may be material.

(b) As of the Closing Date, the information included in any Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

5.16 Compliance with Laws.

Each Loan Party and each Subsidiary is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

5.17 Taxpayer Identification Number.

The true and correct U.S. taxpayer identification number, or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation or organization, of each Loan Party is set forth on Schedule 5.17.

5.18 Intellectual Property; Licenses, Etc.

Unless failure to do so would not reasonably be expected to result in a Material
Adverse Effect, (a) the Loan Parties and their Subsidiaries own, or possess the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights that are reasonably necessary for the operation of their respective
businesses as currently engaged, without conflict with the rights of any other
Person and (b) no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any Subsidiary infringes upon any rights held by
any other Person. No claim or litigation regarding any of the foregoing is
pending or, to any Loan Party’s knowledge, threatened which either individually,
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

5.19 Sanctions.

(a) No Loan Party nor any Subsidiary, nor, to the knowledge of the Loan Parties
and their Subsidiaries, any director, officer or employee thereof, is an
individual or entity that is, or is owned or controlled by any individuals or
entities that are, (i) currently the subject of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals or Her Majesty’s Treasury’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List or
(iii) located, organized or resident in a Designated Jurisdiction.

(b) No Loan, nor the proceeds from any Loan, has been or will be used by any
Borrower, directly or indirectly, to lend, contribute, provide or has been or
will be otherwise made available to fund any activity or business in any
Designated Jurisdiction, or, to the knowledge of the Loan Parties, to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or, to the
knowledge of any Borrower, in any other manner that, in each case, will result
in any violation by any Person (including any Lender, any Arranger, the
Administrative Agent, any L/C Issuer or the Swing Line Lender) of Sanctions.

 

76



--------------------------------------------------------------------------------

5.20 Anti-Corruption Laws.

(a) The Loan Parties and their Subsidiaries have conducted their businesses in
all material respects in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other applicable
anti-corruption legislation in other jurisdictions (“Anti-Corruption Laws”) and
have instituted and maintain policies and procedures reasonably designed to
promote and achieve compliance with Anti-Corruption Laws.

(b) No Loan, nor the proceeds from any Loan, has been used by any Borrower,
directly or indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of Anti-Corruption Laws.

5.21 EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01 Financial Statements.

Deliver to the Administrative Agent (for delivery to each Lender):

(a) as soon as made publicly available, but in any event within 90 days after
the end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b) as soon as made publicly available, but in any event within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, in each
case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Company as fairly presenting in all material respects the financial condition,
results of operations and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

77



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Company shall not be separately required to furnish such
information under clause (a) or (b) above.

6.02 Certificates; Other Information.

Deliver to the Administrative Agent (for delivery to each Lender):

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company;

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
that are not otherwise required to be delivered to the Administrative Agent and
each Lender pursuant hereto;

(c) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities or loans of the Company or any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement that are not otherwise required to be furnished to the Administrative
Agent and each Lender pursuant to Section 6.01 or any other clause of this
Section 6.02;

(d) promptly, and in any event within five Business Days after receipt thereof
by the Company or any of its Subsidiaries, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Company or any of its Subsidiaries;

(e) promptly following any request therefor, such information and documentation
as may be reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any of its Subsidiaries, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto, on the Company’s
website on the Internet at the website address listed on Schedule 10.02, or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Company to deliver such paper copies until a written request to cease

 

78



--------------------------------------------------------------------------------

delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Debt Domain, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. Each
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” such
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Company, any of its Subsidiaries or their
respective securities of any of the foregoing for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Company shall not be under
any obligation to mark any Borrower Materials “PUBLIC.”

6.03 Notices.

Promptly notify the Administrative Agent (for delivery to each Lender):

(a) of the occurrence of any Default of which a Responsible Officer of any Loan
Party has knowledge; and

(b) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to Section 6.03(a) shall (i) be accompanied by a statement
of a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto and (ii) describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations.

Pay and discharge, as the same shall become due and payable (subject to any
grace periods and tax extensions), all Tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, except
(a) to the extent that the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary, or (b) where any failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

79



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.03 and except in the case of
Subsidiaries (other than any Borrower) where the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered copyrights, patents, trademarks, trade names and
service marks, the non-preservation of which would have or be reasonably
expected to have a Material Adverse Effect.

6.06 [Reserved].

6.07 [Reserved].

6.08 Compliance with Laws.

Comply in all respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted, or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity in all material respects with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Borrower or its Subsidiaries, and

(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or its Subsidiaries, as the case may be.

6.10 Inspection Rights.

If any Event of Default occurs and is continuing, permit representatives and
independent contractors of the Administrative Agent or any Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company and all at the expense of the Company.

 

80



--------------------------------------------------------------------------------

6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to repay existing Indebtedness and
(b) for stock repurchases, acquisitions, capital expenditures, working capital
and other lawful corporate purposes.

6.12 Anti-Corruption Laws.

Conduct its businesses in all material respects in compliance with the
Anti-Corruption Laws and maintain policies and procedures reasonably designed to
promote and achieve compliance by such Borrower and its Subsidiaries with such
Laws.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

7.01 Liens.

No Borrower shall, nor shall it permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) (i) Liens created pursuant to any Loan Document and (ii) (A) Liens existing
on the Closing Date and set forth on Schedule 7.01 and (B) Liens that are
renewals or extensions of the Liens referred to in clause (A) above; provided
that, with respect to Liens referred to in this clause (ii), (1) the property
covered thereby is not changed, (2) the amount secured or benefited thereby is
not increased and (3) the direct or any contingent obligor with respect thereto
is not changed;

(b) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e) deposits to secure the performance of bids, trade contracts and leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature (other than Indebtedness) incurred in the ordinary
course of business, including deposits securing reimbursement obligations under
commercial letters of credit that do not constitute Indebtedness;

(f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

81



--------------------------------------------------------------------------------

(g) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(h) precautionary UCC filings in respect of operating leases;

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Company or the Company and its Subsidiaries taken as a whole or
(ii) secure any Indebtedness;

(j) Liens securing Swap Contracts permitted under Section 7.02(e);

(k) Liens in favor of a lessor under any lease (other than a capital lease)
entered into by the Company or any Subsidiary in the ordinary course of
business; provided that such Liens do not at any time encumber any property
other than the assets so leased;

(l) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(m) (i) Liens on assets of any Person acquired by the Company or any of its
Subsidiaries after the Closing Date in a transaction permitted under this
Agreement, provided that such Liens are in existence on the date of such
acquisition and not created in anticipation thereof, and (ii) Liens that are any
renewals or extensions of Liens referred to in clause (i) above; provided, in
each case under this clause (m), that (A) the property covered thereby is not
changed and (B) the amount secured or benefitted thereby is not increased; and

(n) other Liens securing Indebtedness of the Company and its Subsidiaries in an
aggregate principal amount not to exceed, at any one time outstanding, the
greater of (i) $500,000,000 and (ii) 5% of Consolidated Tangible Assets.

7.02 Indebtedness.

The Company will not permit its Subsidiaries that are not Subsidiary Guarantors,
directly or indirectly, to create, assume or incur any Indebtedness except for
the following:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the Closing Date and set forth on Schedule 7.02 and
extensions, renewals and replacements of any such Indebtedness in a principal
amount not in excess of that outstanding as of the Closing Date plus amounts
equal to a reasonable premium or other reasonable amounts paid and fees and
expenses reasonably incurred in connection with such financing;

(c) Indebtedness of any Subsidiary to the Company or any other Subsidiary;

(d) Guarantees by any Subsidiary of Indebtedness of any other Subsidiary
permitted hereunder;

 

82



--------------------------------------------------------------------------------

(e) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract; provided that such obligations are (or were) entered
into by such Subsidiary in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Subsidiary, or
changes in the value of securities issued by such Subsidiary, and not for
purposes of speculation or taking a “market view”;

(f) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets in an aggregate amount
not to exceed, at any one time, $400,000,000;

(g) [Reserved];

(h) Indebtedness of any Finance Subsidiary; and

(i) other Indebtedness in an aggregate principal amount not to exceed, at any
one time outstanding, the greater of (i) $1,500,000,000 and (ii) 15% of
Consolidated Tangible Assets.

7.03 Fundamental Changes.

(a) The Company shall not, nor shall it permit any Subsidiary to, directly or
indirectly, merge, dissolve, liquidate, consolidate or amalgamate with or into
another Person, except that:

(i) (A) the Company may merge with another Person; provided that the Company is
the continuing or surviving Person, and (B) any Designated Borrower may merge,
consolidate or amalgamate with another Person, provided that the Company or such
Designated Borrower is the continuing or surviving Person; and

(ii) any Subsidiary (other than a Designated Borrower) may merge, consolidate,
amalgamate, liquidate or dissolve if such merger, consolidation, amalgamation,
liquidation or dissolution does not cause or is not reasonably expected to cause
a Material Adverse Effect and, for the avoidance of doubt, to the extent not
involving a merger, consolidation, amalgamation, liquidation or dissolution not
otherwise permitted by this clause, may change its jurisdiction of organization
and/or tax residence.

(b) The Company shall not, nor shall it permit any Subsidiary to, directly or
indirectly, Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole.

7.04 [Reserved].

7.05 Use of Proceeds.

The Company shall not, nor shall it permit any Subsidiary to, directly or
indirectly, use the proceeds of any Credit Extension, whether directly or
indirectly, except in accordance with Section 6.11 and in no event shall any
Credit Extension, whether immediately, incidentally or ultimately, be used to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, in each
case, to the extent such action would violate Regulation U.

7.06 Fiscal Year.

The Company shall not, directly or indirectly, change its fiscal year.

 

83



--------------------------------------------------------------------------------

7.07 Financial Covenant.

The Company shall not permit the Consolidated Leverage Ratio, as at the end of
any fiscal quarter of the Company, commencing with the first fiscal quarter
ending after the Closing Date, to be greater than (a) 4.00 to 1.00 for any
fiscal quarter through and including the fiscal quarter ending on or about
November 2, 2019 and (b) 3.50 to 1.00 for any fiscal quarter ending thereafter;
provided that if the Company or any of its Subsidiaries consummates a Qualified
Acquisition, the Company may elect, up to two (2) times during the term of this
Agreement, by written notice delivered to the Administrative Agent, to increase
the maximum Consolidated Leverage Ratio permitted at the end of the fiscal
quarter in which such Qualified Acquisition shall have been consummated and at
the end of each of the three consecutive fiscal quarters thereafter to 4.00 to
1.00 (the period during which any such increase in the maximum permitted
Consolidated Leverage Ratio shall be in effect, a “Leverage Increase Period”);
provided, further, that, following any such election, prior to giving effect to
the second Leverage Increase Period pursuant to the immediately preceding
proviso, the Consolidated Leverage Ratio shall have been 3.50 to 1.00 for at
least two consecutive fiscal quarters subsequent to the Company’s first election
to increase the maximum Consolidated Leverage Ratio pursuant to this
Section 7.07.

7.08 Sanctions.

No Borrower shall, directly or, to the knowledge of such Borrower, indirectly,
use the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, in each case in any manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.

7.09 Anti-Corruption Laws.

No Borrower shall, nor shall it permit any Subsidiary to, directly or, to the
knowledge of the such Borrower, indirectly use the proceeds of any Credit
Extension for any purpose which would breach the Anti-Corruption Laws.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein and in the currency required hereunder, any amount
of principal of any Loan or any L/C Obligation, (ii) within five days after the
same becomes due, any interest on any Loan or on any L/C Obligation, or any fee
due hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 or 6.11 or
Article VII; or

 

84



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice of default is provided by the
Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of any Loan Party herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Material Subsidiary (i) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than the Threshold Amount
or (ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guarantee having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), prior
to its stated maturity, or such Guarantee to become payable or cash collateral
in respect thereof to be demanded; provided that this clause (ii) shall not
apply to (A) any repurchase, prepayment, defeasance or redemption, or any offer
therefor, of any Indebtedness of any Person acquired by the Company or any
Subsidiary required to be made solely as a result of a “change of control” of
such Person as a result of the consummation of such acquisition, (B) any
mandatory prepayment of any bridge financing required to be made with the
proceeds of any other Indebtedness incurred by the Company or any Subsidiary or
the proceeds of any Dispositions of assets or issuance of Equity Interests
consummated by the Company or any Subsidiary, (C) any repurchase, prepayment,
defeasance or redemption, or any offer therefor, of any Indebtedness of the
Company or any Subsidiary incurred to finance, in whole or in part, an
acquisition and any related transactions required to be made pursuant to a
“special mandatory redemption” provision (or other similar provision) as a
result of such acquisition not having been consummated, (D) any secured
Indebtedness becoming due as a result of the voluntary sale or transfer of the
assets securing such Indebtedness, (E) any Indebtedness becoming due as a result
of a voluntary refinancing thereof permitted hereunder, (F) in the event that a
lender under any revolving loan facility becomes a “defaulting lender” (as
defined therein), a prepayment or cash collateralization by such Loan Party or
such Material Subsidiary of any unreallocated portion of such defaulting
lender’s outstanding swing line loans under any such revolving loan facility,
and (G) for the avoidance of any doubt, any right of a holder or holders of any
Indebtedness that is convertible into Equity Interests (1) to require the
repurchase, repayment or redemption of such Indebtedness on a predetermined date
provided in the definitive documentation governing such Indebtedness, (2) to
require an offer to repurchase, repay or redeem such Indebtedness on such date
or the delivery of a notice with respect thereto or (3) to convert such
Indebtedness into Equity Interests, together with any cash settlement thereof,
in each case under this clause (G), so long as such right (other than the right
to convert such Indebtedness into Equity Interests of the Borrower, settled
solely in such Equity Interests and cash in lieu of fractional shares thereof)
does not result from any “change of control”, “fundamental change” or a similar
event (however defined) under the definitive documentation governing such
Indebtedness; or

 

85



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Attachment. Any writ or warrant of attachment or execution or similar
process to secure a claim exceeding the Threshold Amount is issued or levied
against all or any material part of the property of any Loan Party or any
Material Subsidiary and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) and there is a period of 30
consecutive days during which such judgment is not satisfied or discharged or a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or would reasonably be expected to result in a Material Adverse Effect
or (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan, which non-payment would reasonably be expected to result in a Material
Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
Subsidiary contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitment of each Lender and any obligation of the L/C Issuers
to make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

 

86



--------------------------------------------------------------------------------

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents; provided, however, that upon the occurrence of an actual or deemed
entry of an order for relief with respect to any Borrower under Debtor Relief
Laws, the obligation of each Lender to make Loans and any obligation of the L/C
Issuers to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Company to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrowers, and without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers, in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers and the
Lenders, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

87



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are, other than with respect to the Company’s consent rights in Section 9.06,
solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and, except for such consent rights, no Borrower shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or the other documents
executed or delivered in connection therewith that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

88



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable to any Lender for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

89



--------------------------------------------------------------------------------

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document or the other
documents executed or delivered in connection therewith by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right (with the consent of the
Company not to be unreasonably withheld), to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders and
the Company) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above (with the consent of the Company not to be
unreasonably withheld); provided that if the Administrative Agent shall notify
the Company, the Lenders and the L/C Issuers that no qualifying Person has
accepted such appointment, then, whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person, remove such Person as the Administrative Agent and, in consultation
with the Company, appoint a successor. If no such successor shall have been
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders
and the Company) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such

 

90



--------------------------------------------------------------------------------

successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its subagents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section 10.04 shall also constitute its resignation or removal
as L/C Issuer and Swing Line Lender. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender and shall consent to such appointment), (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer or Swing Line Lender, as applicable,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the arrangers,
bookrunners, syndication agents, documentation agents or co-agents named on the
cover page of this Agreement shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

91



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer, or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or L/C Issuer in any such proceeding.

9.10 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of any Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

92



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

Except as provided in Section 3.07(c) with respect to an amendment implementing
a LIBOR Successor Rate, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any Loan Party therefrom, shall be effective unless in writing signed
by the Required Lenders and the Company or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 4.02 or of any Default or a mandatory reduction
in Commitments, if any, is not considered an extension or increase in
Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document, if any, without the written consent of each Lender entitled to receive
such payment or whose Commitments are to be reduced;

 

93



--------------------------------------------------------------------------------

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment of principal, interest, fees or other amounts; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of any Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

(iv) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(v) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

(vi) change the definition of “Letter of Credit Expiration Date” to extend the
date set forth therein;

(vii) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each Lender directly affected thereby;

(viii) release the Company from its obligations under the Company Guaranty; or

(b) unless also signed by the applicable L/C Issuer, affect the rights or duties
of such L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit issued or to be issued by it;

(c) unless also signed by the Swing Line Lender, affect the rights or duties of
the Swing Line Lender under this Agreement; and

(d) unless also signed by the Administrative Agent, affect the rights or duties
of the Administrative Agent under this Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, (iii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein, (iv) the definition of “L/C
Commitment” may be amended by the Company, the Administrative Agent and each L/C
Issuer to reflect the L/C Commitments of the L/C Issuers in effect from time to
time and (v) the Required Lenders shall determine whether or not to allow a
Borrower to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

94



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to any Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, such notices shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the L/C Issuers, the Swing Line Lender
or the Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR

 

95



--------------------------------------------------------------------------------

STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Borrower, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, any
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time as required to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to any Borrower or its
securities for purposes of United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Company
shall indemnify the Administrative Agent, each L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,

 

96



--------------------------------------------------------------------------------

power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided hereunder and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided
further that, if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) after and during the continuation of an Event
of Default, all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.04, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit (including, with
respect to clause (iii), the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any L/C Issuer).

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document

 

97



--------------------------------------------------------------------------------

or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder,
the consummation of the transactions contemplated hereby or thereby, or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Company or
any other Loan Party against an Indemnitee for material breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction,
or (z) arise out of, or in connection with, any investigation, litigation,
proceeding or claim that does not involve an act or omission by the Company or
any other Loan Party or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than claims against any
Indemnitee in its capacity, or in fulfilling its role, as an agent, arranger,
bookrunner or other title holder in respect of this Agreement). Without limiting
the provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages or
liabilities arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 10.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof), an L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made by the Lenders ratably based on their
Applicable Percentages (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided that such
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Swing Line Lender or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the Swing
Line Lender or such L/C Issuer in connection with such capacity. The obligations
of the Lenders under this clause (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other

 

98



--------------------------------------------------------------------------------

information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 and the indemnity provisions
of Section 10.02(e) shall survive the resignation of the Administrative Agent,
the L/C Issuers and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, and to the extent
permitted by applicable Law, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred, and (b) each
Lender and each L/C Issuer severally agrees to pay to the Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.06(b), (ii)
by way of participation in accordance with the provisions of Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.06(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

99



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this clause (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in clause (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of each L/C Issuer and the Swing Line Lender (such consents not
to be unreasonably withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

100



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, each Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

101



--------------------------------------------------------------------------------

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, an Administrative Questionnaire completed in
respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) above
(if applicable), the written consent of the Administrative Agent, each L/C
Issuer and the Swing Line Lender and, if required, the applicable Borrower to
such assignment, and any applicable Tax forms, the Administrative Agent shall
(i) accept such Assignment and Assumption and (ii) promptly record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this clause (c).

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, the L/C Issuers or the
Swing Line Lender, sell participations to any Person (other than a natural
Person, a Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(viii) of Section 10.01(a) that affects such Participant. Subject to
Section 10.06(e), each Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05, provided that such Participant
agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it were
an assignee under Section 10.06(b). Each Lender that sells a participation
agrees, at the Company’s request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

102



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer assigns all of its Commitment and Loans pursuant to Section 10.06(b),
such L/C Issuer may, upon 30 days’ notice to the Company and the Lenders, resign
as L/C Issuer and/or, in the case of Bank of America, upon 30 days’ notice to
the Company, resign as Swing Line Lender. In the event of any such resignation
as L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of such L/C Issuer or Bank of America as Swing Line
Lender, as the case may be. If an L/C Issuer resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, subject to such successor’s consent, (A) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the resigning L/C Issuer to effectively
assume the obligations of the resigning L/C Issuer with respect to such Letters
of Credit.

10.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any

 

103



--------------------------------------------------------------------------------

subpoena or similar legal process, (in which case, the Administrative Agent,
such L/C Issuer or such Lender shall use its reasonable efforts, to the extent
permitted by law, to notify the Company prior to such disclosure so that the
Company may seek, at the Company’s sole expense, a protective order or other
appropriate remedy), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective counterparty (or its Related Parties) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the Company, (h) any rating agency in connection with rating the
Borrower or its Subsidiaries and, in the case of information regarding the
closing date, size, type, purpose of and parties to the credit facilities
established hereunder, to market data collectors, such as league table or other
service providers to the lending industry, including, without limitation, the
CUSIP Service Bureau, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 10.07 or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates, other than as a result of a breach of this
Section 10.07, on a nonconfidential basis from a source other than the Company
or any of its Subsidiaries.

For purposes of this Section 10.07, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than (a) any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary and
(b) information pertaining to this Agreement of the type routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section 10.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or any of its Subsidiaries or any of their respective securities,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of (i) any
Borrower against any and all of the obligations of such Borrower or (ii) any
other Loan Party against any and all of the obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer, irrespective of whether or not such Lender or L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided that, in the event that any Defaulting Lender
shall

 

104



--------------------------------------------------------------------------------

exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and each L/C Issuer and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender and such L/C Issuer may have. Each Lender and
each L/C Issuer agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application; and provided, further, that the
failure to give such notice shall not affect the validity of such setoff and
application.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than unasserted indemnification, tax gross
up, expense reimbursement or yield protection obligations, in each case, for
which no claim has been made) or any Letter of Credit shall remain outstanding.

 

105



--------------------------------------------------------------------------------

10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the applicable L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13 Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) any
Lender does not agree to extend the Maturity Date in accordance with
Section 2.14 or (iv) any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination.

 

106



--------------------------------------------------------------------------------

The failure of a Lender to execute and deliver an Assignment and Assumption
shall not impair the validity of the removal of such Lender and the mandatory
assignment of such Lender’s Commitments and outstanding Loans and participations
in L/C Obligations and Swing Line Loans pursuant to this Section 10.13 shall
nevertheless be effective without the execution by such Lender of an Assignment
and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY OTHER
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN CLAUSE (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

107



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING THE FOREGOING, EACH
OF THE BORROWERS HEREBY APPOINTS, IN THE CASE OF ANY SUCH ACTION OR PROCEEDING
BROUGHT IN THE COURTS OF OR IN THE STATE OF NEW YORK, THE COMPANY, AT THE
ADDRESS SPECIFIED IN SCHEDULE 10.02, TO RECEIVE FOR IT AND ON ITS BEHALF,
SERVICE OF PROCESS IN THE STATE OF NEW YORK WITH RESPECT THERETO.

10.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Lenders and the Arrangers, are arm’s-length
commercial transactions between such Borrower and the other Loan Parties and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arrangers, on the other hand, (B) such Borrower and each other
Loan Party has consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate, and (C) such Borrower and each other
Loan Party is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent, the Lenders and the Arrangers
are and have been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, have not been, are not, and will not be
acting as an advisor, agent or fiduciary for such Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) none of the
Administrative Agent, the Lenders nor the Arrangers have any obligation to such
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower, the other Loan Parties and
their respective Affiliates, and none of the Administrative Agent, the Lenders
nor the Arrangers have any obligation to disclose any of such interests

 

108



--------------------------------------------------------------------------------

to any Borrower, any other Loan Party or any of their respective Affiliates. To
the fullest extent permitted by law, each Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.

10.18 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

10.19 USA PATRIOT ACT NOTICE.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrowers and other Loan
Parties, which information includes the name and address of each Borrower and
each other Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify

 

109



--------------------------------------------------------------------------------

such Borrower or other Loan Party in accordance with the USA PATRIOT Act. Each
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

10.20 Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree that, with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States), in the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under this Agreement, to the extent such liability is unsecured, may be subject
to the write-down and conversion powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

110



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.22 Subsidiary Guarantors; Release of Subsidiary Guarantors.

(a) The Company may, at any time after the Closing Date, upon prior written
notice to the Administrative Agent, cause any of its wholly-owned Domestic
Subsidiaries or any wholly-owned Foreign Subsidiary that is organized in a
jurisdiction that is reasonably acceptable to the Administrative Agent (it being
acknowledged that (i) Ireland and (ii) Bermuda are acceptable jurisdictions), to
become a Subsidiary Guarantor by causing such Subsidiary to execute and deliver
to the Administrative Agent a Subsidiary Guaranty (or a supplement thereto in
the form specified therein), together with documents and opinions of the type
referred to in Sections 4.01(b), 4.01(d) and 4.01(h) with respect to such
Subsidiary, all in form and substance reasonably satisfactory to the
Administrative Agent.

(b) Promptly following the Company’s written request to release a Subsidiary
Guarantor, the Administrative Agent shall (and is hereby irrevocably authorized
by each Lender to) execute and deliver to the Company, at the Company’s expense,
a release of such Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty, so long as (i) no Event of Default has occurred and is continuing or
would result after giving effect to such release and (ii) the Indebtedness of
the Subsidiaries that are not Subsidiary Guarantors shall be permitted under
Section 7.02 immediately after giving effect to such release (and assuming that
all of the Indebtedness of such former Subsidiary Guarantor outstanding on the
date of the effectiveness of such release has been incurred by such former
Subsidiary Guarantor on such date). In connection with any release pursuant to
this paragraph, the Administrative Agent may request that the Company deliver to
it a certificate of a Responsible Officer of the Company to the effect that the
requirements for such release set forth in this paragraph have been satisfied,
and the Administrative Agent may rely on, and shall incur no liability for
relying upon, any statements made in any such certificate. Any execution and
delivery of documents pursuant to this paragraph shall be without recourse to or
warranty by the Administrative Agent. Upon request by the Administrative Agent
at any time, the Required Lenders will confirm in writing the authority of the
Administrative Agent to release any Subsidiary Guarantor form its obligations
under the Subsidiary Guaranty pursuant to this paragraph.

10.23 Amendment and Restatement.

The parties to the Existing Credit Agreement, to the extent party hereto, each
hereby agrees that, at such time as this Agreement shall have become effective
pursuant to the terms of Section 4.01, (a) the Existing Credit Agreement
automatically shall be deemed amended and restated in its entirety by this
Agreement, and (b) the Commitments and Loans under the Existing Credit Agreement
and as defined therein automatically shall be replaced with the Commitments and
Loans hereunder. This Agreement is not a novation of the Existing Credit
Agreement. On the Closing Date, (i) the Company shall prepay any loans
outstanding under the Existing Credit Agreement to the extent necessary to keep
the outstanding Committed Loans ratable with the revised Commitments as of the
Closing Date, and (ii) the commitments of the lenders under the Existing Credit
Agreement shall be re-allocated and restated among the Lenders so that, as of
the Closing Date, the respective Commitments of the Lenders shall be as set
forth on Schedule 2.01.

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:   ANALOG DEVICES, INC.,   a Massachusetts corporation

 

  By:   /s/ Stephanie Sidelko   Name: Stephanie Sidelko   Title:   Senior
Director, Finance and Treasurer

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

ADMINISTRATIVE     AGENT:   BANK OF AMERICA, N.A.,   as Administrative Agent

 

  By:   /s/ Henry Pennell   Name: Henry Pennell   Title:   Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

LENDERS:   BANK OF AMERICA, N.A.,   as a Lender, Swing Line Lender and an L/C
Issuer

 

  By:   /s/ Amanuel Assefa   Name: Amanuel Assefa   Title:   Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

  JPMORGAN CHASE BANK, N.A.,   as a Lender and an L/C Issuer

 

  By:   /s/ Maria Riaz   Name: MARIA RIAZ   Title:   VICE PRESIDENT

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

  MUFG BANK, LTD.,   as a Lender and an L/C Issuer

 

  By:   /s/ Lillian Kim   Name: Lillian Kim   Title:   Director

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender and an L/C Issuer

 

  By:   /s/ Dhiren Desai   Name: Dhiren Desai   Title:   Director

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

  BARCLAYS BANK PLC,   as a Lender

 

  By:   /s/ Martin Corrigan   Name: Martin Corrigan   Title:   Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

  BNP PARIBAS,   as a Lender

 

  By:   /s/ Maria Mulic   Name: Maria Mulic   Title:   Managing Director

 

  By:   /s/ Andrew W. Strait   Name: Andrew W. Strait   Title:   Managing
Director

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

  CITIBANK, N.A.,   as a Lender

 

  By:   /s/ Robert F. Parr   Name: Robert F. Parr   Title:   Managing Director

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   as a Lender

 

  By:   /s/ Judith E. Smith   Name: Judith E. Smith   Title:   Authorized
Signatory

 

  By:   /s/ Brady Bingham   Name: Brady Bingham   Title:   Authorized Signatory

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

  PNC BANK, NATIONAL ASSOCIATION,   as a Lender

 

  By:   /s/ Terence J. O’Malley   Name: Terence J. O’Malley   Title:   Vice
President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender

 

  By:   /s/ Michael Maguire   Name: Michael Maguire   Title:   Executive
Director

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

  BMO HARRIS BANK, N.A.,   as a Lender

 

  By:   /s/ Michael Kus   Name: Michael Kus   Title:   Managing Director

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Joanna London

Name:   Joanna London Title:   Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:   /s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

TD BANK, N.A.,

as a Lender

By:   /s/ Matt Waszmer

Name:   Matt Waszmer Title:   Senior Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANALOG DEVICES, INC.



--------------------------------------------------------------------------------

SCHEDULE 1.01

CONSOLIDATED EBITDA ADD-BACKS

None.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 135,000,000.00        10.800000000 % 

JPMorgan Chase Bank, N.A.

   $ 135,000,000.00        10.800000000 % 

MUFG Bank, Ltd.

   $ 135,000,000.00        10.800000000 % 

Wells Fargo Bank, National Association

   $ 135,000,000.00        10.800000000 % 

Barclays Bank PLC

   $ 87,000,000.00        6.960000000 % 

BNP Paribas

   $ 87,000,000.00        6.960000000 % 

Citibank, N.A.

   $ 87,000,000.00        6.960000000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 87,000,000.00        6.960000000 % 

PNC Bank, National Association

   $ 87,000,000.00        6.960000000 % 

Sumitomo Mitsui Banking Corporation

   $ 87,000,000.00        6.960000000 % 

BMO Harris Bank, N.A.

   $ 47,000,000.00        3.760000000 % 

HSBC Bank USA, National Association

   $ 47,000,000.00        3.760000000 % 

Morgan Stanley Bank, N.A.

   $ 47,000,000.00        3.760000000 % 

TD Bank, N.A.

   $ 47,000,000.00        3.760000000 %    

 

 

    

 

 

 

TOTAL

   $ 1,250,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

PENSION PLANS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.13

MATERIAL SUBSIDIARIES

 

1.

Subsidiary Name: Analog Devices Bermuda Ltd.

Jurisdiction of Organization: Bermuda

 

2.

Subsidiary Name: Analog Devices International Unlimited Company

Jurisdiction of Organization: Ireland



--------------------------------------------------------------------------------

SCHEDULE 5.17

TAXPAYER IDENTIFICATION NUMBER

TIN: 04-2348234



--------------------------------------------------------------------------------

SCHEDULE 7.01

LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.02

INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

1. Address for ADI:

Analog Devices, Inc.

Three Technology Way

Norwood, MA 02062

Attention: Stephanie Sidelko, Senior Director, Finance Treasurer

2. Address for Administrative Agent:

Bank of America, N.A.

TX2-984-03-26

2380 Performance Drive, Bldg. C

Richardson, TX 75082

Attention: Henry Pennell

Telephone: (214)-209-1226

Fax: (214)-290-9448

Email: henry.pennell@bofa.com

3. Address for Swing Line Lender:

Bank of America, N.A.

ATTN: Deborah Davis

NC1-026-06-04

Gateway Village - 900 Building

900 W Trade St

Charlotte, NC 28255

PH: 980-388-3254

FAX: 704-208-1470

Email: Deborah.m.davis@bofa.com

4. Address for L/C Issuers:

Bank of America, N.A.

Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

FAX: 800-755-8743

Email: scranton_standby_lc@bankofamerica.com



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

Attention: LC Agency Team

10 S Dearborn St,

Chicago, IL, 60603

Phone: 855-609-0059

Fax: 214-307-6874

Email: Chicago.LC.Agency.Activity.Team@JPMChase.com

MUFG, Ltd.

Steven Williams - AVP

MUFG Operations Office for the Americas

MUFG Bank, Ltd.

1251 Avenue of the Americas, 12th Floor

New York, NY 10020-1104

Telephone No.: 201-413-8520

Email: stwilliams@us.mufg.jp

Wells Fargo Bank, National Association

Attn: Brooke Richey

1700 Lincoln St.,

Denver, CO 80203

Fax: 866-606-9426



--------------------------------------------------------------------------------

EXHIBIT 1.01(a)

[FORM OF]

COMPANY GUARANTY AGREEMENT

See attached.



--------------------------------------------------------------------------------

FORM OF

COMPANY GUARANTY

THIS COMPANY GUARANTY (this “Guaranty”), dated as of [                 ],
20[    ] is made by Analog Devices, Inc., a Massachusetts corporation (the
“Guarantor”), in favor of the Lenders from time to time party to the Credit
Agreement referred to below and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer (the “Administrative Agent”).

A.    The Guarantor, the Designated Borrowers party thereto, the Lenders from
time to time party thereto (each a “Lender” and, together with the L/C Issuers,
the “Lenders”) and the Administrative Agent are parties to a Second Amended and
Restated Credit Agreement dated as of June 28, 2019 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”).

B.    The Subsidiaries of the Guarantor are permitted to become Designated
Borrowers from time to time pursuant to Section 2.18 of the Credit Agreement.

C.    It is a condition precedent to the making of Committed Loans to the
Designated Borrowers under the Credit Agreement that the Guarantor guarantee the
indebtedness and other obligations of each Designated Borrower to the Guaranteed
Parties under or in connection with the Credit Agreement.

D.    The Guarantor, as the parent of the Designated Borrowers, will derive
substantial direct and indirect benefits from the making of Committed Loans to
the Designated Borrowers pursuant to the Credit Agreement (which benefits are
hereby acknowledged by the Guarantor).

Accordingly, to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement, and in consideration thereof, the Guarantor hereby agrees
as follows:

SECTION 1.    Definitions; Interpretation.

(a)    Terms Defined in Credit Agreement. All capitalized terms used in this
Guaranty (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

(b)    Certain Defined Terms. As used in this Guaranty (including in the
recitals hereof), the following terms shall have the following meanings:

“Agreement Currency” has the meaning set forth in Section 22.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended.

“Credit Agreement” has the meaning specified in the recitals to this Guaranty.

“Guaranteed Obligations” has the meaning set forth in Section 2.

 

F-1



--------------------------------------------------------------------------------

“Guaranteed Parties” means the Administrative Agent and each Lender.

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered by the Guarantor in its capacity as such to
any Guaranteed Party under or in connection with this Guaranty and the Loan
Documents.

“Insolvency Proceeding” means, with respect to any Person, (i) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (ii) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

“Judgment Currency” has the meaning set forth in Section 22.

“Lenders” has the meaning specified in the recitals to this Guaranty.

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning set forth in Section 8(c).

(c)    Interpretation. The rules of interpretation set forth in Sections 1.02
and 1.03 of the Credit Agreement shall be applicable to this Guaranty and are
incorporated herein by this reference.

 

F-2



--------------------------------------------------------------------------------

SECTION 2.    Guaranty. The Guarantor hereby absolutely, unconditionally and
irrevocably guarantees for the Guaranteed Parties, and their respective
successors, endorsees, transferees and assigns, the full and prompt payment when
due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of (a) all the indebtedness, liabilities and
other payment obligations of each Designated Borrower (now existing or hereafter
arising pursuant to Section 2.18 of the Credit Agreement) to the Guaranteed
Parties under or in connection with the Credit Agreement, the Notes and the
other Loan Documents, including all unpaid principal of the Loans, all interest
accrued thereon, all fees due under the Credit Agreement and all other amounts
payable by each Designated Borrower to the Guaranteed Parties thereunder, in
connection therewith, and in connection with any other Loan Document and (b) all
costs and expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption). The
terms “indebtedness,” “liabilities” and “obligations” are used herein in their
most comprehensive sense and include any and all advances, debts, obligations
and liabilities, whether now existing or hereafter arising, whether voluntary or
involuntary and whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and whether recovery upon such
indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any Debtor Relief
Laws, and including interest, expenses and fees that accrue after the
commencement by or against any Designated Borrower or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding. The foregoing indebtedness, liabilities and other obligations
of each Designated Borrower, and all other indebtedness, liabilities and
obligations to be paid or performed by the Guarantor in connection with this
Guaranty (including any and all amounts due under Section 12), shall hereinafter
be collectively referred to as the “Guaranteed Obligations.”

SECTION 3.    Liability of Guarantor. The liability of the Guarantor under this
Guaranty shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, the Guarantor agrees as follows:

(a)    the Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of the Guarantor and shall not be contingent upon any
Guaranteed Party’s exercise or enforcement of any remedy it may have against any
Designated Borrower or any other Person;

(b)    this Guaranty is a guarantee of payment when due and not merely of
collectibility;

(c)    [Reserved];

(d)    the Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge the Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied;
and

 

F-3



--------------------------------------------------------------------------------

(e)    the Guarantor’s liability with respect to the Guaranteed Obligations
shall remain in full force and effect without regard to, and shall not be
impaired or affected by, nor shall the Guarantor be exonerated or discharged by,
any of the following events:

(i)    any Insolvency Proceeding with respect to any Designated Borrower, the
Guarantor, any other Loan Party or any other Person;

(ii)    any limitation, discharge, or cessation of the liability of any
Designated Borrower, the Guarantor, any Loan Party or any other Person for any
Guaranteed Obligations due to any statute, regulation or rule of law, or any
invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations or the Loan Documents;

(iii)    any merger, acquisition, consolidation or change in structure of any
Designated Borrower, the Guarantor or any other Loan Party or Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of any Designated Borrower, the Guarantor, any other Loan Party or other Person;

(iv)    any assignment or other transfer, in whole or in part, of any Guaranteed
Party’s interests in and rights under this Guaranty or the other Loan Documents,
including any Guaranteed Party’s right to receive payment of the Guaranteed
Obligations;

(v)    any claim, defense, counterclaim or setoff, other than that of prior
performance, that any Designated Borrower, the Guarantor, any other Loan Party
or other Person may have or assert, including any defense of incapacity or lack
of corporate or other authority to execute any of the Loan Documents;

(vi)    any Guaranteed Party’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document or any Guaranteed Obligations;

(vii)    any Guaranteed Party’s compromise, release, settlement or waiver with
or of any Designated Borrower, any other Guarantor or other Loan Party or any
other Person;

(viii)    any Guaranteed Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to the
Guaranteed Obligations; and

(ix)    any other guaranty, whether by the Guarantor or any other Person, of all
or any part of the Guaranteed Obligations or any other indebtedness, obligations
or liabilities of any Designated Borrower to any Guaranteed Party.

SECTION 4.    Consents of Guarantor. The Guarantor hereby unconditionally
consents and agrees that, without notice to or further assent from the
Guarantor:

(a)    the principal amount of the Guaranteed Obligations may be increased or
decreased and additional Obligations of the Loan Parties under the Loan
Documents may be incurred, by one or more amendments, modifications, renewals or
extensions of any Loan Document or otherwise;

 

F-4



--------------------------------------------------------------------------------

(b)    the time, manner, place or terms of any payment under any Loan Document
may be extended or changed, including by an increase or decrease in the interest
rate on any Guaranteed Obligation or any fee or other amount payable under such
Loan Document, by an amendment, modification or renewal of any Loan Document or
otherwise;

(c)    the time for any Designated Borrower’s (or any other Person’s)
performance of or compliance with any term, covenant or agreement on its part to
be performed or observed under any Loan Document may be extended, or such
performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Guaranteed Parties may deem proper;

(d)    any Guaranteed Party may discharge or release, in whole or in part, any
other Loan Party or any other Person liable for the payment and performance of
all or any part of the Guaranteed Obligations, and may permit or consent to any
such action or any result of such action, nor shall any Guaranteed Party be
liable to the Guarantor for any failure to collect or enforce payment or
performance of the Guaranteed Obligations from any Person;

(e)    the Guaranteed Parties may request and accept other guaranties of the
Guaranteed Obligations and any other indebtedness, obligations or liabilities of
any Designated Borrower to any Guaranteed Party and may, from time to time, in
whole or in part, surrender, release, subordinate, modify, waive, rescind,
compromise or extend any such guaranty and may permit or consent to any such
action or the result of any such action; and

(f)    the Guaranteed Parties may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege (including the right to
accelerate the maturity of any Loan and any power of sale) granted by any Loan
Document or other security document or agreement, or otherwise available to any
Guaranteed Party, with respect to the Guaranteed Obligations, even if the
exercise of such right, remedy, power or privilege affects or eliminates any
right of subrogation or any other right of the Guarantor against the Designated
Borrowers;

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

SECTION 5.    Guarantor Waivers.

(a)    Certain Waivers. The Guarantor waives and agrees not to assert:

(i)    any right to require any Guaranteed Party to marshal assets in favor of
any Designated Borrower, the Guarantor, any other Loan Party or any other
Person, to proceed against the Designated Borrowers, any other Loan Party or any
other Person, or comply with any other provisions of § 9-611 of the New York
Uniform Commercial Code (or any equivalent provision of any other applicable
law) or to pursue any other right, remedy, power or privilege of any Guaranteed
Party whatsoever;

(ii)    the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Guaranteed Obligations;

 

F-5



--------------------------------------------------------------------------------

(iii)    any defense arising by reason of any lack of corporate or other
authority or any other defense of the Designated Borrowers or any other Person;

(iv)    any defense based upon any Guaranteed Party’s errors or omissions in the
administration of the Guaranteed Obligations;

(v)    any rights to set-offs and counterclaims;

(vi)    any defense based upon an election of remedies (including, if available,
an election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of the Guarantor or the right of the Guarantor to proceed
against any Designated Borrower or any other obligor of the Guaranteed
Obligations for reimbursement; and

(vii)    without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or which may conflict with the terms of this Guaranty, other than the
defense of payment and performance in full.

(b)    Additional Waivers.

(i)    The Guarantor waives any and all notice of the acceptance of this
Guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by the
Guaranteed Parties upon this Guaranty, or the exercise of any right, power or
privilege hereunder. The Guaranteed Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in reliance upon
this Guaranty. The Guarantor waives promptness, diligence, presentment, protest,
demand for payment, notice of default, dishonor or nonpayment and all other
notices to or upon the Designated Borrowers, the Guarantor or any other Person
with respect to the Guaranteed Obligations.

(ii)    Until the Guaranteed Obligations have been paid in full in cash, the
Guarantor waives (A) any defenses the Guarantor may have to the Guaranty by
reason of an election of remedies by the Guaranteed Parties, (B) any rights or
defenses the Guarantor may have by reason of protection afforded to any
Designated Borrower or any other Loan Party pursuant to the anti-deficiency or
other laws of the State of New York or other applicable law (to the extent
waivable under such applicable law) limiting or discharging the Designated
Borrowers’ or such other Loan Party’s indebtedness, (C) any defenses arising by
reason of any disability or other defense of the Designated Borrowers or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Guaranteed Party) of the liability of any Designated
Borrower, (D) any defenses based on any claim that the Guarantor’s obligations
exceed or are more burdensome than those of the Designated Borrowers, (E) any
right to compel any Guaranteed Party to proceed against or exhaust any security
for the Guaranteed Obligations (or to proceed against such security in a
particular order) or to pursue any other remedy in such Guaranteed Party’s power
whatsoever, and (F) any benefit of and any right to participate in any security
now or hereafter held by the Guaranteed Parties.

 

F-6



--------------------------------------------------------------------------------

(iii)    The Guarantor warrants and agrees that each of the waivers set forth
herein is made with full knowledge of its significance and consequences and that
if any such waivers are determined to be contrary to any applicable law or
public policy, such waivers shall be effective only to the maximum extent
permitted by applicable law.

(c)    Independent Obligations. The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of and
separate from the obligations of any other guarantor of the Guaranteed
Obligations, the Designated Borrowers and any other Loan Party and upon the
occurrence and during the continuance of any Event of Default, a separate action
or actions may be brought against the Guarantor, whether or not the Designated
Borrowers or any such other Loan Party is joined therein or a separate action or
actions are brought against any Designated Borrower or any such other Loan
Party.

(d)    Financial Condition of Designated Borrowers. The Guarantor shall not have
any right to require any Guaranteed Party to obtain or disclose any information
with respect to: (i) the financial condition or character of the Designated
Borrowers or the ability of the Designated Borrowers to pay and perform the
Obligations; (ii) the Guaranteed Obligations; (iii) the existence or
nonexistence of any other guarantees of all or any part of the Guaranteed
Obligations; (iv) any action or inaction on the part of any Guaranteed Party or
any other Person; or (v) any other matter, fact or occurrence whatsoever.

SECTION 6.    Subrogation. Until the Guaranteed Obligations (other than
contingent indemnification, tax gross up or expense reimbursement obligations)
shall be satisfied in full and the Commitments shall be terminated, the
Guarantor shall not have, and the Guarantor shall not directly or indirectly
exercise, (a) any rights that it may acquire by way of subrogation under this
Guaranty, by any payment hereunder or otherwise, (b) any rights of contribution,
indemnification, reimbursement or similar suretyship claims arising out of this
Guaranty, or (c) any other right which it might otherwise have or acquire (in
any way whatsoever) which could entitle it at any time to share or participate
in any right, remedy or security of any Guaranteed Party as against the
Designated Borrowers or any other Loan Party, whether in connection with this
Guaranty, any of the other Loan Documents or otherwise. If any amount shall be
paid to the Guarantor on account of the foregoing rights at any time when all
the Guaranteed Obligations (other than contingent indemnification, tax gross up
or expense reimbursement obligations) shall not have been paid in full, such
amount shall be held in trust for the benefit of the Guaranteed Parties and
shall forthwith be paid to the Administrative Agent to be credited and applied
to the Guaranteed Obligations, whether matured or unmatured, in accordance with
the terms of the Loan Documents. Upon the indefeasible payment in full of the
Guaranteed Obligations and the termination of all Commitments, the Guarantor
shall be subrogated to the rights of the Guaranteed Parties against the
Designated Borrowers to the extent otherwise permitted by law; provided, that,
such subrogation shall not (i) constitute a representation or warranty, express
or implied, by any Guaranteed Party as to the enforceability or collectibility
of any obligations of the Designated Borrowers under the Loan Documents or as to
the perfection, priority or enforceability of any lien or security interest
contained in or relating to any Loan Document; (ii) grant to the Guarantor any
right of recourse against any Guaranteed Party in respect thereof; (iii) give
rise to any duty on the part of any Guaranteed Party to cooperate with the
Guarantor in the protection, preservation or enforcement of any rights the
Guarantor may have against any Designated Borrower or any other Loan Party;
(iv) impair any

 

F-7



--------------------------------------------------------------------------------

Guaranteed Party’s unfettered discretion to settle or otherwise compromise any
claims such Guaranteed Party may have against any Designated Borrower or
otherwise impair or affect any of the waivers or consents contained herein; or
(v) restrict any Guaranteed Party from enforcing or forbearing from enforcing
any of its rights or remedies against any Designated Borrower; provided,
further, that, the Guarantor shall, upon demand, indemnify each Guaranteed Party
against any and all costs and expenses arising directly or indirectly in
connection with such right of subrogation.

SECTION 7.    Continuing Guaranty; Reinstatement.

(a)    This Guaranty is a continuing guarantee relating to any Guaranteed
Obligations, including Guaranteed Obligations which may exist continuously or
which may arise from time to time in connection with successive transactions
consummated under the Credit Agreement and the other Loan Documents, and the
Guarantor expressly acknowledges that this Guaranty shall remain in full force
and effect notwithstanding that there may be periods in which no Guaranteed
Obligations exist. This Guaranty shall continue in effect and be binding upon
the Guarantor until termination of the Commitments and payment and performance
in full of the Guaranteed Obligations.

(b)    This Guaranty shall continue to be effective or shall be reinstated and
revived, as the case may be, if, for any reason, any payment of the Guaranteed
Obligations by or on behalf of any of the Borrowers shall be rescinded,
invalidated, declared to be fraudulent or preferential, set aside, voided or
otherwise required to be repaid to such Borrower, its estate, trustee, receiver
or any other Person (including under the Bankruptcy Code or other state or
federal law), or must otherwise be restored by the Administrative Agent or any
Lender, whether as a result of Insolvency Proceedings or otherwise. To the
extent any payment is so rescinded, set aside, voided or otherwise repaid or
restored, the Guaranteed Obligations shall be revived in full force and effect
without reduction or discharge for such payment.

SECTION 8.    Payments.

(a)    The Guarantor hereby agrees, in furtherance of the foregoing provisions
of this Guaranty and not in limitation of any other right which any Guaranteed
Party or any other Person may have against the Guarantor by virtue hereof, upon
the failure of any Designated Borrower to pay any of the Guaranteed Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under § 362(a)
of the Bankruptcy Code or comparable provision of other applicable Debtor Relief
Laws), the Guarantor shall forthwith pay, or cause to be paid, in cash, to the
Administrative Agent an amount equal to the amount of the Guaranteed Obligations
then due as aforesaid (including interest which, but for the filing of a
petition in any Insolvency Proceeding with respect to any Designated Borrower,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against the Designated Borrower for such interest in any such Insolvency
Proceeding). The Guarantor shall make each payment hereunder, unconditionally in
full without set-off, counterclaim or other defense, on the day when due in the
currency in which such Guaranteed Obligations are denominated in Same Day Funds,
to the Administrative Agent at such office of the Administrative Agent and to
such account as is specified in the Credit Agreement.

 

F-8



--------------------------------------------------------------------------------

(b)    Any and all payments by or on account of any obligation of the Guarantor
hereunder shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law requires the deduction or
withholding of any Tax from any such payment, then the Guarantor and, if
applicable, the Administrative Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Guarantor shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
Upon request by the Administrative Agent, after any payment of Taxes by the
Guarantor to a Governmental Authority pursuant to this Section 8, the Guarantor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(c)    In addition, the Guarantor agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made by the Guarantor in
its capacity as such under the Guarantor Documents or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, the Guarantor Documents (hereinafter referred to as “Other Taxes”).

(d)    Without limiting the provisions of subsection (c) above, the Guarantor
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(e)    The Guarantor shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes and Other Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Guarantor by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(f)    Any payment by the Guarantor hereunder the application of which is not
otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Credit Agreement.

(g)    If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Guarantor or with respect to which the Guarantor has paid
additional amounts pursuant to this Section 8, it

 

F-9



--------------------------------------------------------------------------------

shall pay to the Guarantor an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Guarantor
under this Section 8 with respect to the Taxes giving rise to such refund), net
of all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Guarantor, upon the
request of the Recipient, agrees to repay the amount paid over to the Guarantor
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority, other than any penalties, interest, or other charges
attributable to the gross negligence or willful misconduct on the part of the
Recipient as determined by a court of competent jurisdiction by final and
nonappealable judgment) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Guarantor pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Guarantor
or any other Person.

(h)    The agreements in this Section 8 shall survive the payment of all
Guaranteed Obligations.

SECTION 9.    Consideration. In order to induce the Lenders to make Committed
Loans to the Designated Borrowers pursuant to the Credit Agreement, the
Guarantor represents and warrants to each Guaranteed Party that the Guarantor
has received at least “reasonably equivalent value” (as such phrase is used in
§ 548 of the Bankruptcy Code), and at least “fair consideration” (as such term
is used in § 272 of the New York Uniform Fraudulent Conveyance Act) and more
than sufficient consideration to support its obligations hereunder in respect of
the Guaranteed Obligations.

SECTION 10.    Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be delivered to the
Guarantor’s attention at the address of the Company as set forth in
Section 10.02 of the Credit Agreement and the terms of Section 10.02 of the
Credit Agreement with respect to notices are incorporated herein by reference,
mutatis mutandis, with each reference to the “Company,” “Borrower” or the
“Borrowers” therein (whether express or by reference to the Company or Borrower
or the Company or Borrowers as a “party” thereto) being a reference to the
Guarantor and each reference to any “Loan Document” or the “Loan Documents”
therein being a reference to the “Guarantor Documents”, and the parties hereto
agree to such terms.

SECTION 11.    No Waiver; Cumulative Remedies. No failure by any Guaranteed
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Guarantor Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Guarantor Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

F-10



--------------------------------------------------------------------------------

SECTION 12.    Costs and Expenses.

(a)    Costs and Expenses. The Guarantor shall: (i) pay or reimburse the
Administrative Agent and its Affiliates for all reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation,
negotiation and execution of this Guaranty and the other Guarantor Documents and
any amendment, waiver, consent or other modification of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable costs and expenses of
counsel for the Administrative Agent; and (ii) pay or reimburse the
Administrative Agent and each other Guaranteed Party for all out-of-pocket costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Guaranty or the other
Guarantor Documents (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and during
any legal proceeding, including any proceeding under any Debtor Relief Laws),
including all costs and expenses of counsel for the Administrative Agent. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by any
Guaranteed Party.

(b)    Interest. Any amounts payable by the Guarantor under this Section 12 or
otherwise under this Guaranty if not paid when due shall bear interest from such
due date until paid in full, at a fluctuating interest rate per annum at all
times equal to the Default Rate applicable to Base Rate Loans to the fullest
extent permitted by applicable law. Any such interest shall be due and payable
upon demand in accordance with the Credit Agreement and shall be calculated on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed.

(c)    Payment. All amounts due under this Section 12 shall be payable after
demand therefor in accordance with the Credit Agreement.

(d)    Survival. The agreements in this Section 12 shall survive the termination
of the Commitments and repayment of all Guaranteed Obligations.

SECTION 13.    Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default each Lender and each of their Affiliates is authorized at any
time and from time to time, without prior notice to the Guarantor, any such
notice being waived by the Guarantor to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held by,
and other indebtedness at any time owing by, such Lender or any such Affiliate
to or for the credit or the account of the Guarantor against any and all
Guaranteed Obligations of such Guarantor owing to such Lender, now or hereafter
existing, irrespective of whether or not the

 

F-11



--------------------------------------------------------------------------------

Administrative Agent or such Lender shall have made demand under this Guaranty
or any other Guarantor Document and although such Guaranteed Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Each of the Lenders agrees (by its
acceptance hereof) promptly to notify the Guarantor and the Administrative Agent
after any such set-off and application made by such Lender; provided, however,
that, the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender and each of their Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have.

SECTION 14.    Marshalling; Payments Set Aside. Neither the Administrative Agent
nor any other Guaranteed Party shall be under any obligation to marshal any
assets in favor of the Guarantor or any other Person or against or in payment of
any or all of the Guaranteed Obligations. To the extent that the Guarantor makes
a payment to any Guaranteed Party, or any Guaranteed Party exercises its right
of set-off, and such payment or the proceeds of such set-off or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any
Guaranteed Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each of the Lenders severally agrees (by its acceptance hereof) to pay to
the Administrative Agent upon demand its pro rata share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.

SECTION 15.    Benefits of Guaranty. This Guaranty is entered into for the sole
protection and benefit of the Administrative Agent and each other Guaranteed
Party and their respective successors and assigns, and no other Person (other
than any Indemnitee specified herein) shall be a direct or indirect beneficiary
of, or shall have any direct or indirect cause of action or claim in connection
with, this Guaranty. The Guaranteed Parties, by their acceptance of this
Guaranty, shall not have any obligations under this Guaranty to any Person other
than the Guarantor, and such obligations shall be limited to those expressly
stated herein.

SECTION 16.    Binding Effect; Assignment.

(a)    Binding Effect. This Guaranty shall be binding upon the Guarantor and its
successors and assigns, and inure to the benefit of and be enforceable by the
Administrative Agent and each other Guaranteed Party and their respective
successors, endorsees, transferees and assigns.

(b)    Assignment. Except to the extent otherwise provided in the Credit
Agreement, the Guarantor shall not have the right to assign or transfer its
rights and obligations hereunder or under any other Guarantor Documents without
the prior written consent of the Required Lenders. Each Lender may, without
notice to or consent by the Guarantor, sell, assign, transfer or grant
participations in all or any portion of such Lender’s rights and obligations
hereunder and under the other Guarantor Documents in connection with any sale,
assignment,

 

F-12



--------------------------------------------------------------------------------

transfer or grant of a participation by such Lender in accordance with
Section 10.06 of the Credit Agreement of or in its rights and obligations
thereunder and under the other Loan Documents. In the event of any grant of a
participation, the participant (A) shall be deemed to have a right of setoff
under Section 13 hereof in respect of its participation to the same extent as if
it were such “Guaranteed Party;” and (B) shall also be entitled to the benefits
of Section 12 hereof.

SECTION 17.    Governing Law and Jurisdiction

(a)    GOVERNING LAW. THIS GUARANTY AND THE OTHER GUARANTOR DOCUMENTS (EXCEPT,
AS TO ANY OTHER GUARANTOR DOCUMENT, WHERE SUCH OTHER GUARANTOR DOCUMENT
EXPRESSLY SETS FORTH OTHERWISE) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT (EXCEPT, AS TO ANY
OTHER GUARANTOR DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT IN SUCH BOROUGH, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN
ANY OTHER GUARANTOR DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT AGAINST THE GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 17.

 

F-13



--------------------------------------------------------------------------------

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

SECTION 18.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER GUARANTOR DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.

SECTION 19.    Entire Agreement; Amendments and Waivers. This Guaranty together
with the other Guarantor Documents embodies the entire final agreement of the
Guarantor with respect to the matters set forth herein and supersedes all prior
or contemporaneous agreements and understandings of the Guarantor, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended except by written agreement of the Guarantor, the Administrative Agent
and the Required Lenders. This Guaranty and the other Guarantor Documents may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements among the
parties. No waiver of any rights of the Guaranteed Parties under any provision
of this Guaranty or consent to any departure by the Guarantor therefrom shall be
effective unless in writing and signed by the Administrative Agent and the
Required Lenders, or the Administrative Agent (with the written consent of the
Required Lenders). Any such amendment, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

SECTION 20.    Severability. If any provision of this Guaranty or the other
Guarantor Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty and the other Guarantor Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

F-14



--------------------------------------------------------------------------------

SECTION 21.    Counterparts. This Guaranty may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which together shall
constitute one and the same instrument.

SECTION 22.    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Guarantor
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Guarantor in respect of any such sum due from it to any Guaranteed Party
hereunder or under the other Guarantor Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of the Credit
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Guarantor
in the Agreement Currency, the Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or the Person to whom such obligation was owing in such
currency, the Administrative Agent (by its acceptance hereof) or the Person to
whom such obligation was owing agrees to return the amount of any excess to the
Guarantor (or to any other Person who may be entitled thereto under applicable
law). The agreements in this Section 22 shall survive the termination of the
Commitments and repayment of all Guaranteed Obligations.

[Remainder of page intentionally left blank]

 

F-15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty, as of the date
first above written.

 

ANALOG DEVICES, INC.,
a Massachusetts corporation

By:     Name: Title:

 

F-16



--------------------------------------------------------------------------------

EXHIBIT 1.01(b)

[FORM OF]

SUBSIDIARY GUARANTY AGREEMENT

See attached.



--------------------------------------------------------------------------------

FORM OF

SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY (this “Guaranty”), dated as of [                 ],
20[    ], is made by each of the undersigned (together, the “Subsidiary
Guarantors”; each a “Subsidiary Guarantor”), in favor of the Lenders from time
to time party to the Credit Agreement referred to below and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer (the
“Administrative Agent”).

A.    Analog Devices, Inc., a Delaware corporation (the “Company”), the
Designated Borrowers party thereto (collectively, together with the Company, the
“Borrowers”), the Lenders from time to time party thereto (each a “Lender” and,
collectively, together with the Swing Line Lender and the L/C Issuers, the
“Lenders”) and the Administrative Agent are parties to a Second Amended and
Restated Credit Agreement dated as of June 28, 2019 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”).

B.    The Subsidiary Guarantors are Subsidiaries of the Company.

C.    The Subsidiary Guarantors, as Subsidiaries or Affiliates of the Borrowers,
will derive substantial direct and indirect benefits from the making of the
Loans to and the issuance of Letters of Credit for the account of the Borrowers
pursuant to the Credit Agreement (which benefits are hereby acknowledged by the
Subsidiary Guarantors).

Accordingly, to induce the Administrative Agent and the Lenders to continue to
make Loans and issue Letters of Credit under the Credit Agreement, and in
consideration thereof, the Subsidiary Guarantors hereby agree as follows:

SECTION 1.    Definitions; Interpretation.

(a)    Terms Defined in Credit Agreement. All capitalized terms used in this
Guaranty (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

(b)    Certain Defined Terms. As used in this Guaranty (including in the
recitals hereof), the following terms shall have the following meanings:

“Agreement Currency” has the meaning set forth in Section 24.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended.

“Credit Agreement” has the meaning specified in the recitals to this Guaranty.

“Guaranteed Obligations” has the meaning set forth in Section 2.

“Guaranteed Parties” means the Administrative Agent and each Lender.

 

G-1



--------------------------------------------------------------------------------

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered to any Guaranteed Party by a Subsidiary
Guarantor in its capacity as such under or in connection with this Guaranty and
the Loan Documents.

“Insolvency Proceeding” means, with respect to any Person, (i) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (ii) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

“Judgment Currency” has the meaning set forth in Section 24.

“Lenders” has the meaning specified in the recitals to this Guaranty.

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning set forth in Section 8(c).

(c)    Interpretation. The rules of interpretation set forth in Sections 1.02
and 1.03 of the Credit Agreement shall be applicable to this Guaranty and are
incorporated herein by this reference.

SECTION 2.    Guaranty.

(a)    Each Subsidiary Guarantor hereby severally absolutely, unconditionally
and irrevocably guarantees for the Guaranteed Parties, and their respective
successors, endorsees, transferees and assigns, the full and prompt payment when
due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of (a) all (and not merely a lesser or
proportional part of) the indebtedness, liabilities and other obligations of
each Loan Party (now existing or hereafter arising pursuant to Section 2.18 of
the Credit Agreement) to the Guaranteed Parties under or in connection with the
Credit Agreement, the Notes and the other Loan Documents, including all unpaid
principal of the Loans, all interest accrued thereon, all amounts owing in
respect of L/C Obligations, all fees due under the Credit Agreement and all
other amounts payable by each Borrower to the Guaranteed Parties thereunder, in
connection therewith, and in connection with any other Loan Document and (b) all
costs and expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those

 

G-2



--------------------------------------------------------------------------------

acquired by assumption). The terms “indebtedness,” “liabilities” and
“obligations” are used herein in their most comprehensive sense and include
without limitation any and all advances, debts, obligations and liabilities,
whether now existing or hereafter arising, whether voluntary or involuntary and
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and whether recovery upon such indebtedness,
liabilities and obligations may be or hereafter become unenforceable or shall be
an allowed or disallowed claim under any Debtor Relief Law, and including
interest, expenses and fees that accrue after the commencement by or against any
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding. The foregoing indebtedness,
liabilities and other obligations of each Borrower, and all other indebtedness,
liabilities and obligations to be paid or performed by the Subsidiary Guarantors
in connection with this Guaranty (including any and all amounts due under
Section 14), shall hereinafter be collectively referred to as the “Guaranteed
Obligations.”

(b)    To the extent that any court of competent jurisdiction shall impose by
final judgment under applicable law (including if applicable, the New York
Uniform Fraudulent Conveyance Act or other applicable state law and §§ 544 and
548 of the Bankruptcy Code) any limitations on the amount of any Subsidiary
Guarantor’s liability with respect to the Guaranteed Obligations which any
Guaranteed Party can enforce under this Guaranty, the Guaranteed Parties by
their acceptance hereof accept such limitation on the amount of such Subsidiary
Guarantor’s liability hereunder to the extent needed to make this Guaranty and
the Subsidiary Guarantor Documents fully enforceable and nonavoidable.

SECTION 3.    Liability of Subsidiary Guarantors. The liability of each
Subsidiary Guarantor under this Guaranty shall be irrevocable, absolute,
independent and unconditional, and shall not be affected by any circumstance
which might constitute a discharge of a surety or guarantor other than the
indefeasible payment and performance in full of all Guaranteed Obligations. In
furtherance of the foregoing and without limiting the generality thereof, each
Subsidiary Guarantor agrees as follows:

(a)    Such Subsidiary Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of such Subsidiary Guarantor and shall not be
contingent upon any Guaranteed Party’s exercise or enforcement of any remedy it
may have against any Borrower or any other Person;

(b)    this Guaranty is a guarantee of payment when due and not merely of
collectibility;

(c)    [Reserved];

(d)    such Subsidiary Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge such
Subsidiary Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and

 

G-3



--------------------------------------------------------------------------------

(e)    such Subsidiary Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall such Subsidiary Guarantor be
exonerated or discharged by, any of the following events:

(i)    any Insolvency Proceeding with respect to any Borrower, such Subsidiary
Guarantor, any other Subsidiary Guarantor or other Loan Party or any other
Person;

(ii)    any limitation, discharge, or cessation of the liability of any
Borrower, such Subsidiary Guarantor, any other Subsidiary Guarantor or other
Loan Party or any other Person for any Guaranteed Obligations due to any
statute, regulation or rule of law, or any invalidity or unenforceability in
whole or in part of any of the Guaranteed Obligations or the Loan Documents;

(iii)    any merger, acquisition, consolidation or change in structure of any
Borrower, such Subsidiary Guarantor or any other Subsidiary Guarantor or other
Loan Party or Person, or any sale, lease, transfer or other disposition of any
or all of the assets or shares of any Borrower, such Subsidiary Guarantor, any
other Subsidiary Guarantor or other Loan Party or other Person (in each case,
except as otherwise provided in Section 26 hereof);

(iv)    any assignment or other transfer, in whole or in part, of any Guaranteed
Party’s interests in and rights under this Guaranty or the other Loan Documents,
including any Guaranteed Party’s right to receive payment of the Guaranteed
Obligations;

(v)    any claim, defense, counterclaim or setoff, other than that of prior
performance, that any Borrower, such Subsidiary Guarantor, any other Subsidiary
Guarantor or other Loan Party or other Person may have or assert, including any
defense of incapacity or lack of corporate or other authority to execute any of
the Loan Documents;

(vi)    any Guaranteed Party’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document or any Guaranteed Obligations;

(vii)    any Guaranteed Party’s compromise, release, settlement or waiver with
or of any Borrower, any other Subsidiary Guarantor or other Loan Party or any
other Person;

(viii)    any Guaranteed Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to the
Guaranteed Obligations; and

(ix)    any other guaranty, whether by such Subsidiary Guarantor or any other
Subsidiary Guarantor or other Person, of all or any part of the Guaranteed
Obligations or any other indebtedness, obligations or liabilities of any
Borrower to any Guaranteed Party.

SECTION 4.    Consents of Subsidiary Guarantors. Each Subsidiary Guarantor
hereby unconditionally consents and agrees that, without notice to or further
assent from the Subsidiary Guarantor:

(a)    the principal amount of the Guaranteed Obligations may be increased or
decreased and additional Obligations of the Loan Parties under the Loan
Documents may be incurred, by one or more amendments, modifications, renewals or
extensions of any Loan Document or otherwise;

 

G-4



--------------------------------------------------------------------------------

(b)    the time, manner, place or terms of any payment under any Loan Document
may be extended or changed, including by an increase or decrease in the interest
rate on any Guaranteed Obligation or any fee or other amount payable under such
Loan Document, by an amendment, modification or renewal of any Loan Document or
otherwise;

(c)    the time for any Borrower’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
Guaranteed Parties may deem proper;

(d)    any Guaranteed Party may discharge or release, in whole or in part, any
other Subsidiary Guarantor or other Loan Party or any other Person liable for
the payment and performance of all or any part of the Guaranteed Obligations,
and may permit or consent to any such action or any result of such action, nor
shall any Guaranteed Party be liable to such Subsidiary Guarantor for any
failure to collect or enforce payment or performance of the Guaranteed
Obligations from any Person;

(e)    the Guaranteed Parties may request and accept other guaranties of the
Guaranteed Obligations and any other indebtedness, obligations or liabilities of
any Borrower to any Guaranteed Party and may, from time to time, in whole or in
part, surrender, release, subordinate, modify, waive, rescind, compromise or
extend any such guaranty and may permit or consent to any such action or the
result of any such action; and

(f)    the Guaranteed Parties may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege (including the right to
accelerate the maturity of any Loan and any power of sale) granted by any Loan
Document or other security document or agreement, or otherwise available to any
Guaranteed Party, with respect to the Guaranteed Obligations, even if the
exercise of such right, remedy, power or privilege affects or eliminates any
right of subrogation or any other right of such Subsidiary Guarantor against the
Borrowers;

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

SECTION 5.    Subsidiary Guarantor Waivers.

(a)    Certain Waivers. Each Subsidiary Guarantor waives and agrees not to
assert:

(i)    any right to require any Guaranteed Party to marshal assets in favor of
any Borrower, such Subsidiary Guarantor, any other Loan Party or any other
Person, or comply with any other provisions of § 9-611 of the New York Uniform
Commercial Code (or any equivalent provision of any other applicable law) or to
pursue any other right, remedy, power or privilege of any Guaranteed Party
whatsoever;

 

G-5



--------------------------------------------------------------------------------

(ii)    the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Guaranteed Obligations;

(iii)    any defense arising by reason of any lack of corporate or other
authority or any other defense of the Borrowers or any other Person;

(iv)    any defense based upon any Guaranteed Party’s errors or omissions in the
administration of the Guaranteed Obligations;

(v)    any rights to set-offs and counterclaims;

(vi)    any defense based upon an election of remedies (including, if available,
an election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Subsidiary Guarantor or the right of such Subsidiary
Guarantor to proceed against any Borrower or any other obligor of the Guaranteed
Obligations for reimbursement; and

(vii)    without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or which may conflict with the terms of this Guaranty, other than the
defense of payment and performance in full.

(b)    Additional Waivers.

(i)    Each Subsidiary Guarantor waives any and all notice of the acceptance of
this Guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by the
Guaranteed Parties upon this Guaranty, or the exercise of any right, power or
privilege hereunder. The Guaranteed Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in reliance upon
this Guaranty. Each Subsidiary Guarantor waives promptness, diligence,
presentment, protest, demand for payment, notice of default, dishonor or
nonpayment and all other notices to or upon the Borrowers, such Subsidiary
Guarantor or any other Subsidiary Guarantor or other Person with respect to the
Guaranteed Obligations.

(ii)    Until the Guaranteed Obligations have been paid in full in cash, each
Subsidiary Guarantor waives (A) any defenses such Subsidiary Guarantor may have
to the Guaranty by reason of an election of remedies by the Guaranteed Parties,
(B) any rights or defenses such Subsidiary Guarantor may have by reason of
protection afforded to any Borrower or any other Loan Party pursuant to the
anti-deficiency or other laws of the State of New York or other applicable law
(to the extent waivable under such applicable law) limiting or discharging the
Borrowers’ or such other Loan Party’s indebtedness, (C) any defenses arising by
reason of any disability or other defense of the Borrowers or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Guaranteed Party) of the liability of any Borrower, (D) any
defenses based on any claim that such Subsidiary Guarantor’s obligations exceed
or are more burdensome than those of the Borrowers, (E) any right to compel any
Guaranteed Party to proceed against or exhaust any security for the Guaranteed
Obligations (or to proceed against such security in a particular order) or to
pursue any other remedy in such Guaranteed Party’s power whatsoever, and (F) any
benefit of and any right to participate in any security now or hereafter held by
the Guaranteed Parties.

 

G-6



--------------------------------------------------------------------------------

(iii)    Each Subsidiary Guarantor warrants and agrees that each of the waivers
set forth herein is made with full knowledge of its significance and
consequences and that if any such waivers are determined to be contrary to any
applicable law or public policy, such waivers shall be effective only to the
maximum extent permitted by applicable law.

(c)    Independent Obligations. The obligations of each Subsidiary Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of and separate from the obligations of any other Subsidiary
Guarantor or other Subsidiary Guarantor of the Guaranteed Obligations, the
Borrowers and any other Loan Party and upon the occurrence and during the
continuance of any Event of Default, a separate action or actions may be brought
against each Subsidiary Guarantor, whether or not the Borrowers or any such
other Subsidiary Guarantor or other Loan Party is joined therein or a separate
action or actions are brought against any Borrower or any such other Subsidiary
Guarantor or other Loan Party.

(d)    Financial Condition of Borrowers. No Subsidiary Guarantor shall have any
right to require any Guaranteed Party to obtain or disclose any information with
respect to: (i) the financial condition or character of the Borrowers or the
ability of the Borrowers to pay and perform the Obligations; (ii) the Guaranteed
Obligations; (iii) the existence or nonexistence of any other guarantees of all
or any part of the Guaranteed Obligations; (iv) any action or inaction on the
part of any Guaranteed Party or any other Person; or (v) any other matter, fact
or occurrence whatsoever.

SECTION 6.    Subrogation. Until the Guaranteed Obligations (other than
contingent indemnification, tax gross up or expense reimbursement obligations)
shall be satisfied in full and the Commitments shall be terminated, no
Subsidiary Guarantor shall have, and no Subsidiary Guarantor shall directly or
indirectly exercise, (a) any rights that it may acquire by way of subrogation
under this Guaranty, by any payment hereunder or otherwise, (b) any rights of
contribution, indemnification, reimbursement or similar suretyship claims
arising out of this Guaranty, or (c) any other right which it might otherwise
have or acquire (in any way whatsoever) which could entitle it at any time to
share or participate in any right, remedy or security of any Guaranteed Party as
against the Borrowers or any other Subsidiary Guarantor or other Loan Party,
whether in connection with this Guaranty, any of the other Loan Documents or
otherwise. If any amount shall be paid to any Subsidiary Guarantor on account of
the foregoing rights at any time when all the Guaranteed Obligations (other than
contingent indemnification, tax gross up or expense reimbursement obligations)
shall not have been paid in full, such amount shall be held in trust for the
benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents. Upon the indefeasible payment in full of the Guaranteed Obligations
and the termination of all Commitments, each Subsidiary Guarantor shall be
subrogated to the rights of the Guaranteed Parties against the Borrowers to the
extent otherwise permitted by law; provided, that, such subrogation shall not
(i) constitute a representation or warranty, express or implied, by any
Guaranteed Party as to the enforceability or collectibility of any obligations
of the Borrowers under the Loan Documents or as to the perfection, priority or
enforceability of any lien or security interest contained in or

 

G-7



--------------------------------------------------------------------------------

relating to any Loan Document; (ii) grant to such Subsidiary Guarantor any right
of recourse against any Guaranteed Party in respect thereof; (iii) give rise to
any duty on the part of any Guaranteed Party to cooperate with such Subsidiary
Guarantor in the protection, preservation or enforcement of any rights such
Subsidiary Guarantor may have against any Borrower or any other Loan Party;
(iv) impair any Guaranteed Party’s unfettered discretion to settle or otherwise
compromise any claims such Guaranteed Party may have against any Borrower or
otherwise impair or affect any of the waivers or consents contained herein; or
(v) restrict any Guaranteed Party from enforcing or forbearing from enforcing
any of its rights or remedies against any Borrower; provided, further, that,
each Subsidiary Guarantor shall, upon demand, indemnify each Guaranteed Party
against any and all costs and expenses arising directly or indirectly in
connection with such right of subrogation.

SECTION 7.    Continuing Guaranty; Reinstatement.

(a)    This Guaranty is a continuing guarantee relating to any Guaranteed
Obligations, including Guaranteed Obligations which may exist continuously or
which may arise from time to time in connection with successive transactions
consummated under the Credit Agreement and the other Loan Documents, and each
Subsidiary Guarantor expressly acknowledges that this Guaranty shall remain in
full force and effect notwithstanding that there may be periods in which no
Guaranteed Obligations exist. This Guaranty shall, subject to Section 26 hereof,
continue in effect and be binding upon each Subsidiary Guarantor until
termination of the Commitments and payment and performance in full of the
Guaranteed Obligations, except as to any Subsidiary Guarantor that has been
released from its Guaranty pursuant to Section 10.22(b) of the Credit Agreement.

(b)    This Guaranty shall continue to be effective or shall be reinstated and
revived, as the case may be, if, for any reason, any payment of the Guaranteed
Obligations by or on behalf of any of the Borrowers shall be rescinded,
invalidated, declared to be fraudulent or preferential, set aside, voided or
otherwise required to be repaid to such Borrower, its estate, trustee, receiver
or any other Person (including under the Bankruptcy Code or other state or
federal law), or must otherwise be restored by the Administrative Agent or any
Lender, whether as a result of Insolvency Proceedings or otherwise. To the
extent any payment is so rescinded, set aside, voided or otherwise repaid or
restored, the Guaranteed Obligations shall be revived in full force and effect
without reduction or discharge for such payment, except as to any Subsidiary
Guarantor that has been released from its Guaranty pursuant to Section 10.22(b)
of the Credit Agreement.

SECTION 8.    Payments.

(a)    Each Subsidiary Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which any
Guaranteed Party or any other Person may have against such Subsidiary Guarantor
by virtue hereof, upon the failure of any Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under § 362(a) of the Bankruptcy Code or comparable provision of other
applicable Debtor Relief Law), such Subsidiary Guarantor shall forthwith pay, or
cause to be

 

G-8



--------------------------------------------------------------------------------

paid, in cash, to the Administrative Agent an amount equal to the amount of the
Guaranteed Obligations then due as aforesaid (including interest which, but for
the filing of a petition in any Insolvency Proceeding with respect to any
Borrower, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against the Borrower for such interest in any such Insolvency
Proceeding). Each Subsidiary Guarantor shall make each payment hereunder,
unconditionally in full without set-off, counterclaim or other defense, on the
day when due in the currency in which such Guaranteed Obligations are
denominated in Same Day Funds, to the Administrative Agent at such office of the
Administrative Agent and to such account as is specified in the Credit
Agreement.

(b)    Any and all payments by or on account of any obligation of any Subsidiary
Guarantor hereunder shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Subsidiary Guarantor and, if applicable, the Administrative Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Subsidiary Guarantor shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. Upon request by the
Administrative Agent, after any payment of Taxes by any Subsidiary Guarantor to
a Governmental Authority pursuant to this Section 8, such Subsidiary Guarantor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(c)    In addition, each Subsidiary Guarantor agrees to pay any and all present
or future stamp, court or documentary taxes and any other excise or property
taxes or charges or similar levies which arise from any payment made by such
Subsidiary Guarantor in its capacity as such under the Guarantor Documents or
from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, the Guarantor Documents (hereinafter referred to as
“Other Taxes”).

(d)    Without limiting the provisions of subsection (c) above, each Subsidiary
Guarantor shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(e)    The Subsidiary Guarantors shall indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes and Other
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

G-9



--------------------------------------------------------------------------------

(f)    Any payment by any Subsidiary Guarantor hereunder the application of
which is not otherwise provided for herein, shall be applied in the order
specified in Section 8.03 of the Credit Agreement.

(g)    If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Subsidiary Guarantor or with respect to which any Subsidiary
Guarantor has paid additional amounts pursuant to this Section 8, it shall pay
to such Subsidiary Guarantor an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such
Subsidiary Guarantor under this Section 8 with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that such
Subsidiary Guarantor, upon the request of the Recipient, agrees to repay the
amount paid over to such Subsidiary Guarantor (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority, other than any
penalties, interest, or other charges attributable to the gross negligence or
willful misconduct on the part of the Recipient as determined by a court of
competent jurisdiction by final and nonappealable judgment) to the Recipient in
the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to a
Subsidiary Guarantor pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to any Subsidiary Guarantor or any other
Person.

(h)    The agreements in this Section 8 shall survive the payment of all
Guaranteed Obligations.

SECTION 9.    Right of Contribution. The Subsidiary Guarantors agree among
themselves that, in connection with payments made hereunder, each Subsidiary
Guarantor shall have contribution rights against any other Subsidiary Guarantors
party hereto as permitted under applicable Law.

SECTION 10.    Representations and Warranties. In order to induce the Lenders to
continue to make Loans to and issue Letters of Credit for the account of the
Borrowers pursuant to the Credit Agreement, each Subsidiary Guarantor represents
and warrants to each Guaranteed Party that:

(a)    Consideration. Such Subsidiary Guarantor has received at least
“reasonably equivalent value” (as such phrase is used in § 548 of the Bankruptcy
Code), and at least “fair consideration” (as such term is used in § 272 of the
New York Uniform Fraudulent Conveyance Act) and more than sufficient
consideration to support its obligations hereunder in respect of the Guaranteed
Obligations.

 

G-10



--------------------------------------------------------------------------------

(b)    Credit Agreement Representations. Each representation and warranty made
by the Borrowers in the Credit Agreement in reference to any Subsidiary
Guarantor or “Loan Party” is true and correct as to such Subsidiary Guarantor.

SECTION 11.    Credit Agreement Covenants. Each Subsidiary Guarantor shall
observe, perform and comply with all covenants applicable to such Subsidiary
Guarantor or “Loan Party” set forth in Articles VI and VII of the Credit
Agreement, which by their terms any Borrower is required to cause such
Subsidiary Guarantor to observe, perform and comply with (or which by the terms
of such Articles are to be complied with by such Subsidiary Guarantor), as if
such covenants were set forth in full herein.

SECTION 12.    Notices. Unless otherwise expressly provided herein, all notices
and other communications with a Subsidiary Guarantor provided for hereunder
shall be delivered to such Subsidiary Guarantor’s attention at the address of
the Company as set forth in Section 10.02 of the Credit Agreement and the terms
of Section 10.02 of the Credit Agreement with respect to notices are
incorporated herein by reference, mutatis mutandis, with each reference to the
“Company,” “Borrower” or the “Borrowers” therein (whether express or by
reference to the Company or Borrower or the Company or Borrowers as a “party”
thereto) being a reference to each Subsidiary Guarantor and each reference to
any “Loan Document” or the “Loan Documents” therein being a reference to the
“Guarantor Documents”, and the parties hereto agree to such terms.

SECTION 13.    No Waiver; Cumulative Remedies. No failure by any Guaranteed
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Guarantor Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Guarantor Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

SECTION 14.    Costs and Expenses.

(a)    Costs and Expenses. Each Subsidiary Guarantor, severally, shall: (i) pay
or reimburse the Administrative Agent and its Affiliates for all reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Guaranty and the other Guarantor
Documents and any amendment, waiver, consent or other modification of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable costs
and expenses of counsel for the Administrative Agent; and (ii) pay or reimburse
the Administrative Agent and each other Guaranteed Party for all out-of-pocket
costs and expenses incurred in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies under this Guaranty or
the other Guarantor Documents (including all such costs and expenses incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and during any legal proceeding, including any proceeding under any Debtor
Relief Law), including all costs and expenses of counsel for the Administrative
Agent. The foregoing costs and expenses shall

 

G-11



--------------------------------------------------------------------------------

include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by any Guaranteed Party.

(b)    Interest. Any amounts payable by any Subsidiary Guarantor under this
Section 14 or otherwise under this Guaranty if not paid when due shall bear
interest from such due date until paid in full, at a fluctuating interest rate
per annum at all times equal to the Default Rate applicable to Base Rate Loans
to the fullest extent permitted by applicable law. Any such interest shall be
due and payable upon demand in accordance with the Credit Agreement and shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed.

(c)    Payment. All amounts due under this Section 14 shall be payable after
demand therefor in accordance with the Credit Agreement.

(d)    Survival. The agreements in this Section 14 shall survive the termination
of the Commitments and repayment of all Guaranteed Obligations.

SECTION 15.    Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default each Lender, each L/C Issuer and each of their respective
Affiliates is authorized at any time and from time to time, without prior notice
to the applicable Subsidiary Guarantor, any such notice being waived by such
Subsidiary Guarantor to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of such Subsidiary Guarantor against any and all Guaranteed Obligations
owing to such Lender or such L/C Issuer, now or hereafter existing, irrespective
of whether or not the Administrative Agent or such Lender or such L/C Issuer
shall have made demand under this Guaranty or any other Guarantor Document and
although such Guaranteed Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness. Each of the Lenders agrees (by its acceptance hereof) promptly to
notify such Subsidiary Guarantor and the Administrative Agent after any such
set-off and application made by such Lender; provided, however, that, the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.

SECTION 16.    Marshalling; Payments Set Aside. Neither the Administrative Agent
nor any other Guaranteed Party shall be under any obligation to marshal any
assets in favor of any Subsidiary Guarantor or any other Person or against or in
payment of any or all of the Guaranteed Obligations. To the extent that any
Subsidiary Guarantor makes a payment to any Guaranteed Party, or any Guaranteed
Party exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Guaranteed Party in its discretion) to be repaid
to a trustee, receiver or any other party, in

 

G-12



--------------------------------------------------------------------------------

connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each of the
Lenders severally agrees (by its acceptance hereof) to pay to the Administrative
Agent upon demand its pro rata share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

SECTION 17.    Benefits of Guaranty. This Guaranty is entered into for the sole
protection and benefit of the Administrative Agent and each other Guaranteed
Party and their respective successors and assigns, and no other Person (other
than any Indemnitee specified herein) shall be a direct or indirect beneficiary
of, or shall have any direct or indirect cause of action or claim in connection
with, this Guaranty. The Guaranteed Parties, by their acceptance of this
Guaranty, shall not have any obligations under this Guaranty to any Person other
than the Subsidiary Guarantors, and such obligations shall be limited to those
expressly stated herein.

SECTION 18.    Binding Effect; Assignment.

(a)    Binding Effect. This Guaranty shall be binding upon each Subsidiary
Guarantor and its successors and assigns, and inure to the benefit of and be
enforceable by the Administrative Agent and each other Guaranteed Party and
their respective successors, endorsees, transferees and assigns.

(b)    Assignment. Except to the extent otherwise provided in the Credit
Agreement, no Subsidiary Guarantor shall have the right to assign or transfer
its rights and obligations hereunder or under any other Guarantor Documents
without the prior written consent of the Required Lenders. Each Lender may,
without notice to or consent by any Subsidiary Guarantor, sell, assign, transfer
or grant participations in all or any portion of such Lender’s rights and
obligations hereunder and under the other Guarantor Documents in connection with
any sale, assignment, transfer or grant of a participation by such Lender in
accordance with Section 10.06 of the Credit Agreement of or in its rights and
obligations thereunder and under the other Loan Documents. In the event of any
grant of a participation, the participant (A) shall be deemed to have a right of
setoff under Section 15 hereof in respect of its participation to the same
extent as if it were such “Guaranteed Party;” and (B) shall also be entitled to
the benefits of Section 14 hereof.

SECTION 19.    Governing Law and Jurisdiction

(a)    GOVERNING LAW. THIS GUARANTY AND THE OTHER GUARANTOR DOCUMENTS (EXCEPT,
AS TO ANY OTHER GUARANTOR DOCUMENT, WHERE SUCH OTHER GUARANTOR DOCUMENT
EXPRESSLY SETS FORTH OTHERWISE) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT (EXCEPT, AS TO ANY
OTHER GUARANTOR DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

G-13



--------------------------------------------------------------------------------

(b)    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT IN SUCH BOROUGH, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN
ANY OTHER GUARANTOR DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT AGAINST ANY
SUBSIDIARY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 19. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING THE FOREGOING, EACH OF THE
GUARNATORS HEREBY APPOINTS, IN THE CASE OF ANY SUCH ACTION OR PROCEEDING BROUGHT
IN THE COURTS OF OR IN THE STATE OF NEW YORK, THE COMPANY, AT THE ADDRESS
SPECIFIED IN SCHEDULE 10.02 TO THE CREDIT AGREEMENT, TO RECEIVE FOR IT AND ON
ITS BEHALF, SERVICE OF PROCESS IN THE STATE OF NEW YORK WITH RESPECT THERETO.

 

G-14



--------------------------------------------------------------------------------

SECTION 20.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER GUARANTOR DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.

SECTION 21.    Entire Agreement; Amendments and Waivers. This Guaranty together
with the other Guarantor Documents embodies the entire, final agreement of each
Subsidiary Guarantor with respect to the matters set forth herein and supersedes
all prior or contemporaneous agreements and understandings of the Subsidiary
Guarantors, verbal or written, relating to the subject matter hereof and thereof
and shall not be amended as to any Subsidiary Guarantor except by written
agreement of such Subsidiary Guarantor, the Administrative Agent and the
Required Lenders. This Guaranty and the other Guarantor Documents may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements among the
parties. No waiver of any rights of the Guaranteed Parties under any provision
of this Guaranty or consent to any departure by any Subsidiary Guarantor
therefrom shall be effective unless in writing and signed by the Administrative
Agent and the Required Lenders, or the Administrative Agent (with the written
consent of the Required Lenders). Any such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

SECTION 22.    Severability. If any provision of this Guaranty or the other
Guarantor Documents is held to be illegal, invalid or unenforceable as to any or
all Subsidiary Guarantors, (a) the legality, validity and enforceability of the
remaining provisions of this Guaranty and the other Guarantor Documents as to
such affected Subsidiary Guarantor(s) shall not be affected or impaired thereby,
(b) the legality, validity and enforceability of such provisions and any other
provisions as to any other Subsidiary Guarantor shall not be affected or
impaired thereby, and (c) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 23.    Counterparts. This Guaranty may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which together shall
constitute one and the same instrument.

 

G-15



--------------------------------------------------------------------------------

SECTION 24.    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Guarantor
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Subsidiary Guarantor in respect of any such sum due from it to any Guaranteed
Party hereunder or under the other Guarantor Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of the
Credit Agreement (the “Agreement Currency”), be discharged only to the extent
that on the Business Day following receipt by the Administrative Agent of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent from any
Subsidiary Guarantor in the Agreement Currency, such Subsidiary Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or the Person to
whom such obligation was owing in such currency, the Administrative Agent (by
its acceptance hereof) or the Person to whom such obligation was owing agrees to
return the amount of any excess to such Subsidiary Guarantor (or to any other
Person who may be entitled thereto under applicable law). The agreements in this
Section 24 shall survive the termination of the Commitments and repayment of all
Guaranteed Obligations.

SECTION 25.    Future Subsidiary Guarantors. At such time following the date
hereof as any Subsidiary of the Company (an “Acceding Subsidiary”) desires to
accede hereto, such Acceding Subsidiary shall execute and deliver to the
Administrative Agent a Guaranty Joinder Agreement substantially in the form of
Annex I hereto, signifying its agreement to be bound by the provisions of this
Guaranty as a Subsidiary Guarantor to the same extent as if such Acceding
Subsidiary had originally executed this Guaranty as of the date hereof.

SECTION 26.    Subsidiary Guarantor Release. Section 10.22(b) of the Credit
Agreement is hereby incorporated by reference herein as if set forth in full
force herein, mutatis mutandis. Each Subsidiary Guarantor shall remain obligated
under and bound by this Guaranty until termination of the Commitments and
payment and performance in full of the Guaranteed Obligations; provided, that,
this Guaranty shall be terminated as to any Subsidiary Guarantor at the request
of the Company, pursuant to Section 10.22(b) of the Credit Agreement; provided
further, that, any such termination shall not affect or impair the obligations
of any other Subsidiary Guarantor hereunder.

[Remainder of page intentionally left blank]

 

G-16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary Guarantors have executed this Guaranty, as of
the date first above written.

 

[SUBSIDIARY GUARANTOR]

By:     Title:    

 

[SUBSIDIARY GUARANTOR]

By:     Title:    

 

[SUBSIDIARY GUARANTOR]

By:     Title:    

 

G-17



--------------------------------------------------------------------------------

[FORM OF]

GUARANTY JOINDER AGREEMENT

THIS GUARANTY JOINDER AGREEMENT (this “Joinder”) is executed as of             ,
20     by                     , a              [corporation/limited liability
company/partnership] (“Joining Party”), and delivered to BANK OF AMERICA, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”), for the
benefit of the Lenders (as defined below). Except as otherwise defined herein,
terms used herein and defined in the Credit Agreement (as defined below) shall
be used herein as therein defined.

A.    Analog Devices, Inc., a Delaware corporation (the “Company”) and certain
Designated Borrowers (together with the Company, each referred to individually
herein as a “Borrower” and collectively as the “Borrowers”), the lenders from
time to time party thereto (each a “Lender” and, collectively, together with the
Swing Line Lender and L/C Issuers, the “Lenders”), and the Administrative Agent
are parties to a Credit Agreement, dated as of June 28, 2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”);

B.    The Joining Party is a direct or indirect Subsidiary of the Company and
desires to become a Subsidiary Guarantor under that certain Subsidiary Guaranty,
dated as of             , 20     (the “Guaranty”); and

C.    The Joining Party will obtain benefits from the incurrence of Loans by and
the issuance of Letters of Credit for the account of the Borrowers, in each case
pursuant to the Credit Agreement and, accordingly, desires to execute this
Joinder in order to induce the Lenders to continue to make Loans to and to issue
Letters of Credit for the account of the Borrowers;

Accordingly, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
each Lender and the Administrative Agent and hereby covenants and agrees with
each Lender and the Administrative Agent as follows:

1.    By this Joinder, the Joining Party becomes a Subsidiary Guarantor for all
purposes under the Guaranty, pursuant to Section 25 thereof.

2.    The Joining Party agrees that, upon its execution hereof, it will become a
Subsidiary Guarantor under the Guaranty with respect to all Guaranteed
Obligations (as defined in the Guaranty), and will be bound by all terms,
conditions and duties applicable to a Subsidiary Guarantor under the Guaranty
and the other Loan Documents. Without limitation of the foregoing, and in
furtherance thereof, the Joining Party severally absolutely, unconditionally and
irrevocably guarantees the full and prompt payment when due of all (and not
merely a lesser or proportional part of the) Guaranteed Obligations (on the same
basis as the other Subsidiary Guarantors under the Guaranty).

3.    The Joining Party hereby makes and undertakes, as the case may be, each
covenant, representation and warranty made by, and as a Subsidiary Guarantor
pursuant to the Guaranty, in each case as of the date hereof (except to the
extent any such representation or warranty relates solely to an earlier date in
which case such representation and warranty shall be true and correct as of such
earlier date), and agrees to be bound by all covenants, agreements and
obligations of a Subsidiary Guarantor and Loan Party pursuant to the Guaranty
and all other Loan Documents to which it is or becomes a party.

 

G-18



--------------------------------------------------------------------------------

4.    This Joinder shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of and be enforceable by
each of the parties hereto and its successors and assigns, provided, however,
that, the Joining Party may not assign any of its rights, obligations or
interest hereunder or under any other Loan Document without the prior written
consent of the Lenders or as otherwise permitted by the Loan Documents. THIS
JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. This Joinder may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one
instrument. In the event that any provision of this Joinder shall prove to be
invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Joinder, which shall remain binding on all parties
hereto.

5.    From and after the execution and delivery hereof by the parties hereto,
this Joinder shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

6.    The effective date of this Joinder is                     , 20    .

[Remainder of page intentionally left blank]

 

G-19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

[NEW SUBSIDIARY GUARANTOR]

By:  

 

 

Name:

Title:

 

Accepted and Acknowledged by:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

G-20



--------------------------------------------------------------------------------

EXHIBIT 2.02

[FORM OF]

COMMITTED LOAN NOTICE

Date:             , 20    

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 28, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Analog
Devices, Inc., a Massachusetts corporation (the “Company”), the Designated
Borrowers party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.

1.    The [Company][applicable Designated Borrower] hereby requests (select
one):

     A Borrowing of Committed Loans

     A conversion of Committed Loans

     A continuation of Committed Loans

2.    On                     , 20     (a Business Day).

3.    In the amount of $                    .

4.    In the following currency:                     .

5.    Type of Committed Loan requested or to which existing Committed Loans are
to be continued or converted:

     Base Rate Loan          Eurocurrency Rate Loan

6.    For Eurocurrency Rate Loans: with an Interest Period of      month[s].1

[remainder of page intentionally left blank]

 

1 

One, two, three or six months or, if consented to by all the Lenders, any other
period of twelve months or less.



--------------------------------------------------------------------------------

The Committed Borrowing, if any, requested herein complies with (a) the provisos
contained in the first sentence of Section 2.01 of the Credit Agreement and
(b) each of the conditions set forth in Section 4.02 of the Credit Agreement as
of the date of such Committed Borrowing.

 

[ANALOG DEVICES, INC.,

a Massachusetts corporation

By:     

Name:   Title:]  

 

[APPLICABLE DESIGNATED BORROWER NAME,

a jurisdiction and type of organization

By:     

Name:   Title:]  



--------------------------------------------------------------------------------

EXHIBIT 2.04

[FORM OF]

SWING LINE LOAN NOTICE

Date:             , 20    

 

To:

Bank of America, N.A., as Swing Line Lender

    

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 28, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Analog
Devices, Inc., a Massachusetts corporation (the “Company”), the Designated
Borrowers party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.

The undersigned hereby requests a Swing Line Loan:

 

1.

On                     , 20     (a Business Day).

 

2.

In the amount of $                    .

The Swing Line Borrowing requested herein complies with (a) the provisos
contained in the first sentence of Section 2.04(a) of the Credit Agreement and
(b) each of the conditions set forth in Section 4.02 of the Credit Agreement as
of the date of such Swing Line Borrowing.

 

ANALOG DEVICES, INC.,

a Massachusetts corporation

By:     

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 2.11

[FORM OF]

NOTE

Date:             , 20    

FOR VALUE RECEIVED, [insert name of applicable Borrower] (the “Borrower”) hereby
promises to pay to or its registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Second Amended and Restated Credit Agreement, dated as of June 28,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among Analog Devices, Inc., a
Massachusetts corporation, the Designated Borrowers party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
the interest rates and at the times provided in the Credit Agreement. Except as
otherwise provided in Section 2.04(f) of the Credit Agreement with respect to
Swing Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Loan was denominated and in Same Day Funds at the Administrative Agent’s Office
for such currency. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[ANALOG DEVICES, INC.,

a Massachusetts corporation

By:     

Name:   Title:]  

 

[APPLICABLE DESIGNATED BORROWER NAME,

a jurisdiction and type of organization

By:     

Name:   Title:]  

 



--------------------------------------------------------------------------------

EXHIBIT 2.18(a)

[FORM OF]

DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Second Amendment and Restated Credit Agreement, dated as of June 28, 2019, by
and among Analog Devices, Inc., a Massachusetts corporation (the “Company”), the
Designated Borrowers party thereto, the Lenders and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

 

Each of                                  (the “Designated Borrower”) and the
Company hereby confirms, represents and warrants to the Administrative Agent and
the Lenders that the Designated Borrower is a Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.18 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

The parties hereto hereby confirm that, with effect from the effective date set
forth in the Designated Borrower Notice for the Designated Borrower, except as
expressly set forth in the Credit Agreement, the Designated Borrower shall have
obligations, duties and liabilities toward each of the other parties to the
Credit Agreement identical to those which the Designated Borrower would have had
if the Designated Borrower had been an original party to the Credit Agreement as
a Borrower, except that, in all cases, the Designated Borrower’s obligation
under the Credit Agreement shall be several and not joint. Effective as of the
effective date set forth in the Designated Borrower Notice for the Designated
Borrower, the Designated Borrower hereby ratifies, and agrees to be bound by,
all representations and warranties, covenants, and other terms, conditions and
provisions of the Credit Agreement and the other applicable Loan Documents, in
each case, solely to the extent the same relate to a Subsidiary of the Company
or a Borrower.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Committed Loans under the Credit Agreement, and understand, acknowledge
and agree that neither the Designated Borrower nor the Company on its behalf
shall have any right to request any Committed Loans for its account unless and
until the date five (5) Business Days after the effective date designated by the
Administrative Agent in a Designated Borrower Notice delivered to the Company
and the Lenders pursuant to Section 2.18 of the Credit Agreement.

In connection with the foregoing, the Designated Borrower and the Company hereby
agree as follows with the Administrative Agent, for the benefit of the Secured
Parties:

1.    The Designated Borrower acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto. The
information on the schedules to the Credit Agreement is hereby supplemented (to
the extent permitted under the Credit Agreement) to reflect the information
shown on the attached Schedule A.

 



--------------------------------------------------------------------------------

2.    The Company confirms that the Credit Agreement is, and upon the Designated
Borrower becoming a party thereto, shall continue to be, in full force and
effect. The parties hereto confirm and agree that immediately upon the
Designated Borrower becoming a Borrower, subject to the provisions of
Section 2.18(b) of the Credit Agreement, the term “Obligations,” as used in the
Credit Agreement, shall include all obligations of the Designated Borrower under
the Credit Agreement and under each other Loan Document.

3.    Each of the Company and the Designated Borrower agrees that at any time
and from time to time, upon the written request of the Administrative Agent, it
will execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement and the other Loan Documents in order to
effect the purposes of this Designated Borrower Request and Assumption
Agreement.

[4.    The Designated Borrower represents and warrants to the Administrative
Agent and the Lenders that:

(a)    The Designated Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to the Designated Borrower, the “Applicable
Designated Borrower Documents”), and the execution, delivery and performance by
the Designated Borrower of the Applicable Designated Borrower Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither the Designated Borrower nor any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
the Designated Borrower is organized and existing in respect of its obligations
under the Applicable Designated Borrower Documents.

(b)    The Applicable Designated Borrower Documents are in proper legal form
under the Laws of the jurisdiction in which the Designated Borrower is organized
and existing for the enforcement thereof against the Designated Borrower under
the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable
Designated Borrower Documents. It is not necessary to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Designated Borrower Documents that the Applicable Designated Borrower
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which the Designated
Borrower is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Designated Borrower
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Designated Borrower Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.

(c)    The execution, delivery and performance of the Applicable Designated
Borrower Documents executed by the Designated Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which the Designated
Borrower is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).]1

 

 

1 

To be included if the Designated Borrower is a Foreign Borrower and to be
updated pursuant to the requirements of the jurisdiction where such Designated
Borrower is organized.

 



--------------------------------------------------------------------------------

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. The terms of Sections 10.14 and 10.15 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

This Designated Borrower Request and Assumption Agreement may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Agreement by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER],

a [jurisdiction and type of organization]

By: 

 

 

Name:

 

Title:

 

 

ANALOG DEVICES, INC.,

a Massachusetts corporation

By: 

 

 

Name:

 

Title:

 

 



--------------------------------------------------------------------------------

Schedule A

Schedules to Credit Agreement

[TO BE COMPLETED BY DESIGNATED BORROWER]

 



--------------------------------------------------------------------------------

EXHIBIT 2.18(b)

[FORM OF]

DESIGNATED BORROWER NOTICE

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Second Amended and Restated Credit Agreement, dated as of June 28, 2019, by and
among Analog Devices, Inc., a Massachusetts corporation (the “Company”), the
Designated Borrowers, the Lenders and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement)

 

DATE:

[Date]

 

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [                                             ] shall be a
Designated Borrower and may receive Committed Loans for its account on the terms
and conditions set forth in the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 3.01(A)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of June 28, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Analog Devices, Inc., a
Massachusetts corporation (the “Company”), the Designated Borrowers party
thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name:  

 

Title:  

 

Date:                       , 20__

 



--------------------------------------------------------------------------------

EXHIBIT 3.01(B)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of June 28, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Analog Devices, Inc., a
Massachusetts corporation (the “Company”), the Designated Borrowers party
thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:  

 

Title:  

 

Date:                       , 20    

 



--------------------------------------------------------------------------------

EXHIBIT 3.01(C)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of June 28, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Analog Devices, Inc., a
Massachusetts corporation (the “Company”), the Designated Borrowers party
thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Company within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:  

 

Title:  

 

Date:                       , 20    



--------------------------------------------------------------------------------

EXHIBIT 3.01(D)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of June 28, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Analog Devices, Inc., a
Massachusetts corporation (the “Company”), the Designated Borrowers party
thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Company within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name:  

 

Title:  

 

Date:                       , 20    

 



--------------------------------------------------------------------------------

EXHIBIT 6.02

[FORM OF]

COMPLIANCE CERTIFICATE

 

                   Check for distribution to PUBLIC and Private side Lenders3   
          

Financial Statement Date:                     , 20__

 

To:

Bank of America, N.A., as Administrative Agent Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 28, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Analog
Devices, Inc., a Massachusetts corporation (the “Company”), the Designated
Borrowers party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ___________ of the Company, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent (for delivery to the Lenders) on the behalf of the Company,
and that:

[Use following paragraph I for fiscal year-end financial statements]

1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Company ended as of the above date, together with the report and
opinion of an independent registered public accounting firm required by such
Section.

[Use following paragraph I for fiscal quarter-end financial statements]

1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Company ended as of the above date. Such financial statements fairly present
in all material respects the financial condition, results of operations and cash
flows of the Company and its Subsidiaries in accordance with GAAP as at such
date and for the period covered thereby, subject only to normal year-end audit
adjustments and the absence of footnotes.

2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by the attached financial
statements.

3.    A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and

[select one:]

 

 

3 

If this box is not checked, this Compliance Certificate will only be posted to
Private side Lenders.



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.    The calculations demonstrating compliance with the financial covenant set
forth in Section 7.07 of the Credit Agreement set forth in Schedule 2 attached
hereto are true and accurate on and as of the date of this Compliance
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ________________, _____.

 

ANALOG DEVICES, INC.,

a Massachusetts corporation

By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

Schedule 1 to

Compliance Certificate

Financial Statements

[To be attached by Company]



--------------------------------------------------------------------------------

Schedule 2 to

Compliance Certificate

 

 

  

For the Quarter / Year ended                      (the “Financial Statement
Date”)

 

Consolidated Leverage Ratio    

  

I.

   Consolidated Funded Indebtedness      $              

II.

   Consolidated EBITDA (For the period of the four prior fiscal quarters ending
on the Financial Statement Date (see Schedule A))      $              

III.

   Consolidated EBITDA Adjustments (For the period of the four prior fiscal
quarters ending on the Financial Statement Date (see Schedule A))     
$              

IV.

   Consolidated Leverage Ratio (I ÷ (II +/- III))     
                     to 1.0      Maximum Permitted:      [    ] to 1.0  



--------------------------------------------------------------------------------

Schedule A

to Compliance Certificate

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA as set forth in the
Credit Agreement)

($ in 000’s)

 

Consolidated EBITDA

  

Quarter
Ended

  

Quarter
Ended

  

Quarter
Ended

  

Quarter
Ended

  

Twelve
Months
Ended

(i) Consolidated Net Income               

+

(ii) Consolidated Interest Charges

              

+

(iii) provision for Federal, state, local and foreign income taxes

              

+

(iv) depreciation expense

              

+

(v) amortization expense

              

+

(vi) non-cash stock-based compensation expense

              

+

(vii) non-recurring expenses incurred prior to the Closing Date (as set forth on
Schedule 1.01 to the Credit Agreement) and non-recurring cash expenses relating
to pension liabilities incurred after the Closing Date, in an aggregate amount
not to exceed $300,000,000

              

+

(viii) non-recurring expenses which do not represent a cash item in such period
or any future period

              

+

(ix) non-recurring cash expenses to the extent such cash expenses are not paid
in such period but will be paid in a future period

              

+

(x) fees and expenses incurred in connection with the execution and delivery of
the Credit Agreement and the related transactions

              

+

(xi) fees and expenses incurred in connection with any Qualified Acquisition

              

–

(xii) non-recurring cash expenses that were previously added back to
Consolidated EBITDA in a prior period pursuant to the entry in item (ix) above
to the extent such cash expenses are paid in such period

              



--------------------------------------------------------------------------------

–

(xiii) non-recurring non-cash items increasing Consolidated Net Income

               = Consolidated EBITDA               

[+][-]

[Describe all Consolidated EBITDA Adjustments, if any]

               = Consolidated EBITDA, after giving effect to Consolidated EBITDA
Adjustments               

 



--------------------------------------------------------------------------------

EXHIBIT 10.06

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities)5 and
(ii) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.



--------------------------------------------------------------------------------

1. Assignor[s]:   

 

 

2. Assignee[s]:   

 

  

 

   [for each Assignee, indicate [Lender] [[Affiliate] [Approved Fund] of
[identify Lender]]] 3. Company:    Analog Devices, Inc., a Massachusetts
corporation 4. Administrative Agent:    Bank of America, N.A., as the
administrative agent under the Credit Agreement 5. Credit Agreement:    Second
Amended and Restated Credit Agreement, dated as of June 28, 2019, among the
Company, the Designated Borrowers, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer, as amended, restated, extended, supplemented or otherwise modified in
writing from time to time. 6. Assigned Interest:   

 

Assignor[s]1

   Assignee[s]2      Aggregate
Amount of
Commitment/
Loans
for all
Lenders3      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans4              $                                 % 

[7. Trade Date:                          ]5

Effective Date:                         , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

1 

List each Assignor, as appropriate.

2 

List each Assignee, as appropriate.

3 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Title:

[Consented to and]1 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       Title:

[Consented to:]2

 

By:       Title:

 

 

1 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

2 

To be added only if the consent of the Company and/or other parties (e.g., Swing
Line Lender, L/C Issuers) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim; (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than its representations and
warranties set forth herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. The Assignee represents and warrants as of the
Effective Date that it is not (A) an employee benefit plan subject to Title I of
ERISA, (B) a plan or account subject to Section 4975 of the Internal Revenue
Code, (C) an entity deemed to hold “plan assets” of any such plans or accounts
for purposes of ERISA or the Internal Revenue Code, or (D) a “governmental plan”
within the meaning of ERISA.



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.